EXHIBIT 10.1

FIFTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

This is a FIFTH AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
November 10, 2006, among IXIS REAL ESTATE CAPITAL INC., a New York corporation
(the “Buyer”) and NEW CENTURY MORTGAGE CORPORATION, a California corporation
(“NCMC”), NC ASSET HOLDING, L.P., a Delaware limited partnership (“NCAH”)(as
successor in interest to NC Residential II Corporation), NC CAPITAL CORPORATION,
a California corporation (“NCCC”), NEW CENTURY CREDIT CORPORATION, a California
corporation (“New Century”) and HOME123 CORPORATION, a California corporation
(“Home123”, and together with NCMC, NCAH, NCCC and New Century, the “Seller”).

WHEREAS, the Seller and the Buyer are parties to that certain Fourth Amended and
Restated Master Repurchase Agreement, dated as of October 11, 2005, by and
between the Seller and the Buyer (as amended from time to time, the “Existing
Repurchase Agreement,” and as amended by this Fifth Amended and Restated Master
Repurchase Agreement, as may be amended from time to time, the “Repurchase
Agreement”).

WHEREAS the Seller has requested the Buyer to agree to amend certain provisions
of the Fourth Amended and Restated Repurchase Agreement as set forth in this
Fifth Amended and Restated Master Repurchase Agreement. The Buyer is willing to
agree to such amendments, but only on the terms and subject to the conditions
set forth in this Fifth Amended and Restated Master Repurchase Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Seller and the Buyer hereby agree as follows:



1.   APPLICABILITY

From time to time the parties hereto may enter into transactions (the “Committed
Transactions”) in which the Seller agrees to transfer to the Buyer Mortgage
Loans against the transfer of funds by the Buyer, with a simultaneous agreement
by the Buyer to transfer to the Seller such Mortgage Loans at a date certain not
later than 364 days after the date of transfer, against the transfer of funds by
the Seller. Additionally, from time to time, the Buyer is prepared to consider
entering into additional transactions (the “Uncommitted Transactions”) in which
the Seller agrees to transfer to the Buyer Mortgage Loans against the transfer
of funds by the Buyer, with a simultaneous agreement by the Buyer to transfer to
the Seller such Mortgage Loans on demand by the Buyer, against the transfer of
funds by the Seller. Each such Committed Transaction and Uncommitted Transaction
shall be referred to herein as a “Transaction” and shall be governed by this
Agreement, unless otherwise agreed in writing.



2.   DEFINITIONS

As used herein, the following terms shall have the following meanings (all terms
defined in this Section 2 or in other provisions of this Agreement in the
singular to have the same meanings when used in the plural and vice versa).
Terms otherwise not defined herein shall have the meanings assigned thereto in
the Custodial and Disbursement Agreement.

“30 Plus Mortgage Loan” shall mean any Mortgage Loan that has been delinquent in
its scheduled monthly payments of principal and/or interest for more than 29
calendar days but less than 60 calendar days as of any date of determination.

“40/30 Mortgage Loan” shall mean a Mortgage Loan with a balloon payment feature
that requires principal and interest payments sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than 40 years from commencement of amortization.

“50/30 Mortgage Loan” shall mean a Mortgage Loan with a balloon payment feature
that requires principal and interest payments sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than 50 years from commencement of amortization.

“Account Agreement” shall mean that certain Amended and Restated Account
Agreement, dated as of November 10, 2006, by and among NCCC, NCMC, NCAH, New
Century, Home123, the Buyer and the Bank, as the same shall be modified and
supplemented and in effect from time to time.

“Act of Insolvency” shall mean, with respect to any Person or any Material
Subsidiary, (i) the filing of a petition, commencing, or authorizing the
commencement of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, dissolution or similar law relating to the
protection of creditors, or suffering any such petition or proceeding to be
commenced by another which is consented to, not timely contested or results in
entry of an order for relief which is not discharged within forty-five
(45) days; (ii) the seeking or consenting to the appointment of a receiver,
trustee, custodian or similar official for such Person or any Material
Subsidiary or any substantial part of the property of such Person or any
Material Subsidiary; (iii) the appointment of a receiver, conservator, or
manager for such Person or any Material Subsidiary by any governmental agency or
authority having the jurisdiction to do so; (iv) the making or offering by such
Person or any Material Subsidiary of a composition with its creditors or a
general assignment for the benefit of creditors; (v) the admission by such
Person or any Material Subsidiary of its inability to pay its debts or discharge
its obligations as they become due or mature; or (vi) that any governmental
authority or agency or any person, agency or entity acting or purporting to act
under governmental authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the property of such Person or any Material Subsidiary, or shall have taken any
action to displace the executive officers of such Person or any Material
Subsidiary or the ultimate parent of such Person or any Material Subsidiary to
curtail its authority in the conduct of the business of such Person or any
Material Subsidiary.

“Additional Purchased Assets” shall mean Mortgage Loans or cash provided by the
Seller to the Buyer or its designee pursuant to Section 4.

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

“Agreement” shall mean this Fifth Amended and Restated Master Repurchase
Agreement, as the same may be further amended, supplemented or otherwise
modified in accordance with the terms hereof.

“ALTA” shall mean the American Land Title Association.

“Appraised Value” shall mean (i) the value set forth in an appraisal made in
connection with the origination of the related Mortgage Loan as the value of the
Mortgaged Property, or (ii) with respect to any Second Lien Mortgage Loan, the
value described pursuant to clause (i) and if no appraisal was made, then the
value set forth in the AVM supplied.

“Asset Schedule and Exception Report” shall have the meaning assigned thereto in
the Custodial and Disbursement Agreement.

“Asset Value” shall have the meaning given thereto in the Letter Agreement.

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage in blank, notice of transfer or equivalent instrument in
recordable form, sufficient under the laws of the jurisdiction wherein the
related Mortgaged Property is located to reflect the assignment of the Mortgage
to the Buyer.

“AVM” shall mean, solely in connection with a Second Lien Mortgage Loan, an
automated valuation model, conducted in accordance with the Underwriting
Guidelines provided by the vendors set forth on Schedule 3 and in the categories
as set forth on Schedule 3, as may be amended from time to time to add vendors
approved by the Buyer in its sole discretion. The use of AVM’s in lieu of
appraisals must be strictly in accordance with Underwriting Guidelines approved
by the Buyer in its sole discretion.

“AVM Mortgage Loan” shall mean a Second Lien Mortgage Loan subject to an AVM
valuation.

“Bank” shall mean Union Bank of California, N.A., a national banking
association, and its successors in interest, or such other depository
institution as may be acceptable to the Buyer in its sole discretion, and their
respective successors in interest.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which banks in the State of New York (or state in which any of the
Custodian, the Disbursement Agent, the Seller or the Buyer is located) are
authorized or obligated by law or executive order to be closed.

“Buyer” shall mean IXIS Real Estate Capital Inc., a New York corporation, and
its successors in interest and assigns.

“C Credit Mortgage Loan” shall mean each Mortgage Loan originated in accordance
with the Underwriting Guidelines criteria for “C” credit mortgage loans.

“C Minus Credit Mortgage Loans” shall mean each Mortgage Loan originated in
accordance with the Underwriting Guidelines criteria for “C-” credit mortgage
loans.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Cash” shall mean all cash and Cash Equivalents, as shown on the balance sheet
of the Seller prepared in accordance with GAAP.

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. (“S&P”) or P-1 or the equivalent thereof by Moody’s Investors Service, Inc.
(“Moody’s”) and in either case maturing within 90 days after the date of
acquisition, (e) securities with maturities of 90 days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s, (f) securities with maturities of 90 days or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (b) of this definition or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

“Change of Control” shall mean the occurrence, after the Effective Date, of any
of the following circumstances: (a) the Guarantor not owning, directly or
indirectly, all of the issued and outstanding capital stock of NCMC; or (b) any
Person, or two or more Persons acting in concert, other than the Management
Shareholders, acquiring beneficial ownership (within the meaning of Rule 13d-3
of the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended), directly or indirectly, of securities of the Guarantor (or
other securities convertible into such securities) representing 35% or more of
the combined voting power of all securities of the Guarantor entitled to vote in
the election of directors; or (c) any Person, or two or more Persons acting in
concert, other than the Management Shareholders, acquiring by contract or
otherwise, or entering into a contract or arrangement which upon consummation
will result in its or their acquisition of and, control over securities of the
Guarantor (or other securities convertible into such securities) representing
35% or more of the combined voting power of all securities of the Guarantor
entitled to vote in the election of directors.

“Class” shall mean with respect to a Purchased Asset, the designation of such
Purchased Asset as one or more of the following: (i) a Mortgage Loan, (ii) a
Wet-Ink Mortgage Loan, (iii) a Second Lien Mortgage Loan, (iv) a Jumbo(500)
Mortgage Loan, (v) a Jumbo(750) Mortgage Loan, (vi) a Super Jumbo Mortgage Loan,
(vii) a C Credit Mortgage Loan, (viii) a C Minus Credit Mortgage Loan, (ix) a
Non-owner Occupied Mortgage Loan, (x) a Manufactured Home Mortgage Loan, (xi) a
Condominium Mortgage Loan, (xii) a PUD Mortgage Loan, (xiii) a FICO Loan,
(xiv) an Interest-Only Loan, (xv) a 40/30 Mortgage Loan, (xvi) a 50/30 Mortgage
Loan, (xvii) an AVM Mortgage Loan, (xviii) a Jumbo Mortgage Loan and/or (xix) a
30 Plus Mortgage Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collection Account” shall mean the account established by the Bank subject to
an Account Agreement, into which all Income shall be deposited.

“Combined Loan-to-Value Ratio or CLTV” shall mean with respect to any Second
Lien Mortgage Loan, the sum of the original principal balance of such Mortgage
Loan and the outstanding principal balance of any related first lien as of the
date of origination of the Mortgage Loan, divided by the lesser of the Appraised
Value of the Mortgage Property as of the Origination Date or the purchase price
of the Mortgaged Property if the related Mortgaged Property was purchased within
twelve (12) months prior to the Origination Date.

“Committed Transaction” as defined in the recitals hereto.

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Seller within the meaning of Section 4001
of ERISA or is part of a group which includes the Seller and which is treated as
a single employer under Section 414 of the Code.

“Condominium Mortgage Loan” shall mean an Eligible Asset secured by a
Residential Dwelling which is a unit in a condominium project.

“Confirmation” shall have the meaning specified in Section 3(c).

“Custodial and Disbursement Agreement” shall mean that certain Amended and
Restated Custodial and Disbursement Agreement, dated as of November 10, 2006, by
and among the Buyer, NCCC, NCAH, NCMC, New Century, Home123, the Disbursement
Agent and the Custodian, as the same shall be modified and supplemented and in
effect from time to time.

“Custodial Identification Certificate” shall have the meaning assigned thereto
in the Custodial and Disbursement Agreement.

“Custodian” shall mean Deutsche Bank National Trust Company, a national banking
association, and its successors in interest, as the custodian under the
Custodial and Disbursement Agreement, and any successor Custodian under the
Custodial and Disbursement Agreement.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Disbursement Agent” shall mean Deutsche Bank National Trust Company, a national
banking association, and its successors in interest, as disbursement agent under
the Custodial and Disbursement Agreement, and any successor Disbursement Agent
under the Custodial and Disbursement Agreement.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Due Diligence Review” shall mean the performance by the Buyer of any or all of
the reviews permitted under Section 27 with respect to any or all of the
Mortgage Loans, as desired by the Buyer from time to time.

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 3(a) shall have been satisfied.

“Electronic Agent” shall mean MERSCORP, INC., and its successors in interest.

“Electronic Tracking Agreement” shall mean the Electronic Tracking Agreement, in
a form substantially similar to the form set forth in Annex 19 to the Custodial
and Disbursement Agreement, to be entered into among the Buyer, the Seller, the
Electronic Agent and MERS, if any, as the same shall be amended, supplemented or
otherwise modified from time to time; provided that if no Mortgage Loans are or
will be MERS Designated Mortgage Loans, all references herein to the Electronic
Tracking Agreement shall be disregarded.

“Electronic Transmission” shall mean the delivery of information in an
electronic format acceptable to the applicable recipient thereof. An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution). Any document that
requires signature that is delivered by Electronic Transmission via email that
includes the sender’s name shall satisfy such signature requirement.

“Eligible Asset” shall mean a Mortgage Loan, including a Wet-Ink Mortgage Loan,
(i) as to which the representations and warranties in Schedule 1 attached hereto
are true and correct, (ii) which is underwritten strictly in accordance with the
Underwriting Guidelines of the Seller, and (iii) which is secured by a
Residential Dwelling.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which the Seller is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which the Seller
is a member.

“Eurodollar Rate” shall mean, with respect to each day a Transaction is
outstanding, the rate per annum equal to the rate appearing at page 5 of the
Telerate Screen as one-month LIBOR at or about 9:00 a.m., New York time, on such
date (and if such date is not a Business Day, the Eurodollar Rate in effect on
the Business Day immediately preceding such date), and if such rate shall not be
so quoted, the average rate per annum at which three mutually acceptable banks
are offered Dollar deposits at or about 9:00 a.m., New York City time, on such
date by prime banks in the interbank eurodollar market where the eurodollar and
foreign currency exchange operations in respect of its Transactions are then
being conducted for delivery on such day for a period of thirty (30) days and in
an amount comparable to the amount of the Transactions to be outstanding on such
day. The Eurodollar Rate shall be reset by the Buyer as described above and the
Buyer’s determination of Eurodollar Rate shall be conclusive upon the parties
absent manifest error on the part of the Buyer

“Event of Default” has the meaning specified in Section 12.

“Excess Margin” has the meaning specified in Section 3(o).

“Existing Financing Facility” has the meaning specified in Section 10(t).

“Fannie Mae” shall mean the Federal National Mortgage Association, and its
successors in interest.

“FICO Loan” shall mean a Mortgage Loan with a FICO score less than 550 and
greater than or equal to 500.

“First Lien Mortgage Loan” shall mean an Eligible Asset secured by a first lien
on the related Mortgaged Property.

“Foreclosed Loan” shall mean a loan the property securing which has been
foreclosed upon by the Seller.

“Freddie Mac” shall mean the Federal Home Loan Mortgage Corporation, and its
successors in interest.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over NCCC, NCAH, NCMC, New
Century, Home123, the Guarantor, any of their respective Subsidiaries or any of
their properties.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well another Person, to purchase
assets, goods, securities or services, or to agree to a take-or-pay arrangement
or otherwise); provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business,
or (ii) obligations to make servicing advances for delinquent taxes and
insurance, or other obligations in respect of a Mortgaged Property, or other
principal and interest advances made in the ordinary course of servicing the
Mortgage Loans. The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

“Guarantor” shall mean New Century Financial Corporation, Inc., a Maryland
corporation.

“Guaranty” shall mean the Amended and Restated Guarantee, dated as of
November 10, 2006, made by the Guarantor in favor of the Buyer.

“Home123” shall mean Home123 Corporation, a California corporation, and its
successors in interest.

“Income” shall mean, with respect to any Mortgage Loan at any time, all
collections and proceeds on or in respect of the Mortgage Loans, including,
without limitation, any principal thereof then payable and all interest or other
distributions payable thereon less any related servicing fee(s) charged by the
Servicer.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (f) Indebtedness of others
Guaranteed by such Person; (g) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; and
(h) Indebtedness of general partnerships of which such Person is a general
partner; and (i) Capital Lease Obligations of such Person; provided, however,
that for any period, the aggregate Indebtedness of the Guarantor during such
period maintained in accordance with GAAP shall be calculated less the aggregate
amount of any such Indebtedness that is reflected on the balance sheet of the
Guarantor in respect of obligations incurred pursuant to a securitization
transaction, solely to the extent such obligations are secured by the assets
securitized thereby and are non-recourse to the Guarantor. In the event that any
Indebtedness would be excluded from the calculation of Indebtedness but for the
existence of recourse, the Guarantor shall be entitled nonetheless to exclude
the amount of such Indebtedness that is not subject to recourse. The amount of
any recourse shall be the stated or determinable amount thereof or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the Guarantor in good faith. Any calculations of
Indebtedness provided pursuant to this Agreement shall also separately set forth
any Indebtedness of the Guarantor excluded from such calculation pursuant to the
proviso in the definition thereof.

“Interest-Only Loan” shall mean any Mortgage Loan as to which scheduled payments
only include interest for an initial period of not more than 10 years, after
which such Mortgage Loan will fully amortize to maturity.

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Mortgage Loans, any short sale of US Treasury securities, or futures
contract, or options related contract, or interest rate swap, cap or collar
agreement or similar arrangement providing for protection against fluctuations
in interest rates or the exchange of nominal interest obligations, either
generally or under specific contingencies and acceptable to the Buyer.

“Interim Funder” shall mean, with respect to each MERS Designated Mortgage Loan,
the Person named on the MERS® System as the interim funder pursuant to the MERS
Procedures Manual.

“Investor” shall mean, with respect to each MERS Designated Mortgage Loan, the
Person named on the MERS® System as the investor pursuant to the MERS Procedures
Manual.

“Investment” shall mean with respect to any Person, any direct or indirect
purchase or other acquisition by that Person of a beneficial interest in stock
or other securities of any other Person, or any direct or indirect loan, advance
(other than advances to employees for moving and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contribution by that Person to any other Person, including all Indebtedness and
accounts receivable from that other Person which are not current assets or did
not arise from sales to that other Person in the ordinary course of business.

“Jumbo Mortgage Loans” shall mean, collectively, Jumbo(500) Mortgage Loans,
Jumbo(750) Mortgage Loans and Super Jumbo Mortgage Loans.

“Jumbo(500) Mortgage Loans” shall mean each Mortgage Loan with a principal
balance as of origination of more than $500,000 and less than or equal to
$750,000.

“Jumbo(750) Mortgage Loans” shall mean each Mortgage Loan with a principal
balance as of origination of more than $750,000.

“Late Payment Fee” has the meaning specified in Section 5(b).

“Letter Agreement” shall mean the Second Amended Pricing Side Letter, dated as
of November 10, 2006, by and among the Buyer, NCCC, NCAH, NCMC, New Century and
Home123 and acknowledged by the Guarantor.

“Leverage Ratio” shall mean on any date of determination, the ratio of (a) Total
Liabilities to (b) Tangible Net Worth.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

“Loan-to-Value Ratio” or “LTV” means with respect to any Mortgage Loan, the
ratio of the original outstanding principal amount of such Mortgage Loan at the
time of origination to the lesser of (a) the Appraised Value of the related
Mortgaged Property at origination of such Mortgage Loan and (b) if the related
Mortgaged Property was purchased within twelve (12) months of the origination of
such Mortgage Loan, the purchase price of the related Mortgaged Property.

“Management Shareholders” shall mean Robert K. Cole, Brad A. Morrice, and Edward
F. Gotschall.

“Manufactured Home Mortgage Loan” shall mean an Eligible Asset secured by a
Residential Dwelling which is a manufactured home.

“Margin Base” shall mean the aggregate Asset Value of all Purchased Assets which
are Eligible Assets.

“Margin Deficit” has the meaning specified in Section 4.

“Market Value” shall mean, as of any date in respect of any Mortgage Loan, the
price at which such Mortgage Loan could readily be sold as determined in the
Buyer’s sole discretion using its reasonable business judgment, which price may
be determined to be zero. The Buyer’s determination of Market Value shall be
conclusive upon the parties absent manifest error on the part of the Buyer.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of NCCC, NCAH,
NCMC, New Century, Home123 or the Guarantor, (b) the ability of NCCC, NCAH,
NCMC, New Century or Home123 to perform its obligations under any of the
Repurchase Documents to which it is a party, (c) the validity or enforceability
of any of the Repurchase Documents, (d) the rights and remedies of the Buyer
under any of the Repurchase Documents, (e) the timely payment of any amounts
payable under the Repurchase Documents, (f) the Asset Value of the Purchased
Assets or (g) the ability of the Guarantor to perform its obligations under the
Guaranty.

“Material Subsidiary” shall mean a “significant subsidiary” as defined in
Rule 1-02 of Regulation S-X (17 CFR §210.1-01, et seq), of the Seller or any of
its subsidiaries.

“Maximum Amount” shall mean the sum of the Maximum Committed Amount and the
Maximum Uncommitted Amount.

“Maximum Committed Amount” shall mean $1,000,000,000.

“Maximum Uncommitted Amount” shall mean $0.

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., and its
successors in interest.

“MERS Designated Mortgage Loan” shall mean a Mortgage Loan for which the Seller
has designated or will designate MERS as, and has taken or will take such action
as is necessary to cause MERS to be, the mortgagee of record, as nominee for the
Seller, in accordance with the MERS Procedures Manual.

“MERS Procedures Manual” shall mean the MERS Procedures Manual attached as
Exhibit B to the Electronic Tracking Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

“MERS Report” shall mean the schedule listing MERS Designated Mortgage Loans and
other information prepared by the Electronic Agent pursuant to the Electronic
Tracking Agreement.

“MERS® System” shall mean the Electronic Agent’s mortgage electronic registry
system, as more particularly described in the MERS Procedures Manual.

“Minimum Pricing Amount” has the meaning specified in the Letter Agreement.

“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first lien or second lien on a fee simple
Residential Dwelling securing the Mortgage Note.

“Mortgage File” shall have the meaning assigned thereto in the Custodial and
Disbursement Agreement.

“Mortgage Loan” shall mean a mortgage loan originated in accordance with the
Underwriting Guidelines which the Custodian has been instructed to hold for the
Buyer pursuant to the Custodial and Disbursement Agreement including any Wet-Ink
Mortgage Loan listed on a Transaction Request, and which Mortgage Loan includes,
without limitation, (i) a Mortgage Note and the related Mortgage, and (ii) all
right, title and interest of the Seller in and to the Mortgaged Property covered
by such Mortgage.

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a Mortgagor with respect to a Mortgage Loan.

“Mortgage-backed Security” shall mean a security (including, without limitation,
a participation certificate) that is an interest in a pool of Mortgage Loans or
is secured by such an interest.

“Mortgaged Property” shall mean a fee simple interest in the real property
(including all improvements, buildings, fixtures, building equipment and
personal property thereon and all additions, alterations and replacements made
at any time with respect to the foregoing) and all other collateral securing
repayment of the debt evidenced by a Mortgage Note.

“Mortgagee” shall mean the record holder of a Mortgage Note secured by a
Mortgage.

“Mortgagor” shall mean the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by
the Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

“NCAH” shall mean NC Asset Holding, L.P., a Delaware limited partnership, and
its successors in interest.

“NCCC” shall mean NC Capital Corporation, a California corporation, and its
successors in interest.

“NCMC” shall mean New Century Mortgage Corporation, a California corporation,
and its successors in interest.

“Net Income” shall mean, with respect to any Person for any period, the net
income of such Person for such period as determined in accordance with GAAP.

“Net Worth” shall mean with respect to any Person, on any date of determination,
the net worth of such Person as of such date, determined in accordance with
GAAP.

“New Century” shall mean New Century Credit Corporation, a California
corporation, and its successors in interest.

“Non-owner Occupied Mortgage Loans” shall mean each Mortgage Loan with respect
to which the improvements on the Mortgaged Property are not occupied by the
owner of such Mortgaged Property.

“Origination Date” shall mean the date a Mortgage Loan is funded by any
originator and the proceeds are disbursed to a borrower under such Mortgage
Loan.

“Payment Calculation Date” shall mean the tenth (10th) day of each month.

“Payment Date” shall mean two (2) Business Days after the Payment Calculation
Date.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Periodic Advance Repurchase Payment” has the meaning specified in Section 5(b).

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” shall mean an employee benefit or other plan established or maintained by
any the Seller or any ERISA Affiliate and covered by Title IV of ERISA, other
than a Multiemployer Plan.

“Post-Default Rate” shall mean, in respect of any day a Transaction is
outstanding or any other amount under this Agreement or any other Repurchase
Document that is not paid when due to the Buyer at the stated Repurchase Date or
otherwise when due (a “Post-Default Day”), a rate per annum on a 360 day per
year basis during the period from and including the due date to but excluding
the date on which such amount is paid in full equal to 4% per annum plus the
Eurodollar Rate on such Post-Default Day.

“Price Differential” means, with respect to any Transaction hereunder as of any
date, the aggregate amount obtained by daily application of the Pricing Rate for
such Transaction to the Purchase Price for such Transaction on a 360 day per
year basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the Repurchase Date (reduced by any amount of such Price Differential previously
paid by the Seller to the Buyer with respect to such Transaction).

“Pricing Rate” shall mean a rate per annum equal to the sum of (a) the
Eurodollar Rate plus (b) the Pricing Spread.

“Pricing Spread” has the meaning specified in the Letter Agreement.

“Prime Rate” shall mean the prime rate announced to be in effect from time to
time, as published as the average rate in The Wall Street Journal.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“PUD Mortgage Loan” shall mean an Eligible Asset secured by a Residential
Dwelling which is an attached single family dwelling in a planned unit
development.

“Purchase Agreement” shall mean any purchase agreement by and between NCCC,
NCAH, NCMC, New Century or Home 123 and any third party, including without
limitation, any Affiliate of NCCC, NCAH, NCMC, New Century or Home123, pursuant
to which NCCC, NCAH, NCMC, New Century or Home123 has purchased assets
subsequently sold to the Buyer hereunder.

“Purchase Date” shall mean the date on which Purchased Assets are transferred by
the Seller to the Buyer or its designee (including the Custodian).



      “Purchase Percentage” has the meaning specified in the Letter Agreement.

“Purchase Price” shall mean on each Purchase Date, the price at which Purchased
Assets are transferred by the Seller to the Buyer or its designee (including the
Custodian) which shall equal the Asset Value for such Purchased Assets on the
Purchase Date.

“Purchased Assets” shall mean the Mortgage Loans sold by the Seller to the Buyer
in a Transaction, and any Additional Purchased Assets.

“Purchased Items” has the meaning specified in Section 7.

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“REIT” shall mean a real estate investment trust, as defined in Section 856(a)
of the Code.

“REO Property” shall mean real property acquired by the Seller, including a
Mortgaged Property acquired through foreclosure of a Mortgage Loan or by deed in
lieu of such foreclosure.

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA or a successor provision thereof, other than those events as to which the
thirty day notice period is waived under subsections .13, .14, .16, .18, .19 or
.20 of PBGC Reg. § 2615 or one or more successor provisions thereof.

“Repurchase Date” shall mean the date on which the Seller is to repurchase the
Purchased Assets from the Buyer as specified in the related Confirmation,
including any date determined by application of the provisions of Sections 3 or
13; which date shall be specified as “open” unless otherwise requested by the
Seller and agreed by the Buyer; provided that in no event shall the Repurchase
Date be in excess of 364 days after the Purchase Date. If the Transaction is
“open”, the Repurchase Date shall be one (1) Business Day after the date upon
which either the Buyer (in its sole discretion) or the Seller (in its sole
discretion) provides to the other written notice of its intention to sell or
repurchase, as applicable, the applicable Mortgage Loans; provided that the
Repurchase Date shall not, in any event, exceed 364 days from the date hereof.

“Repurchase Documents” shall mean this Agreement, the Custodial and Disbursement
Agreement, the Guaranty, the Electronic Tracking Agreement, the Account
Agreement and all other documents or agreements executed in connection
therewith.

“Repurchase Obligations” shall have the meaning specified in Section 7(b).

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from the Buyer or its designee (including the Custodian) to the
Seller upon termination of a Transaction, which will be determined in each case
(including Transactions terminable upon demand) as the sum of the Purchase Price
and the Price Differential as of the date of such determination, including any
amounts paid pursuant to Requests for Additional Transactions for Excess Margin
under Section 3(o), decreased by all cash, Income and Periodic Advance
Repurchase Payments (including Late Payment Fees, if any) actually received by
the Buyer pursuant to Sections 5(a) or 5(b), respectively.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Residential Dwelling” shall mean any one of the following: (i) a detached
single family dwelling, (ii) a two-to-four family dwelling, (iii) a unit in a
condominium project, (iv) a detached single family dwelling in a planned unit
development or (v) manufactured housing units. Mortgaged Properties that consist
of the following property types are not Residential Dwellings: (a) co-operative
units, (b) log homes, (c) earthen homes, (d) underground homes, and (e)  any
dwelling situated on more than ten acres of property.

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
the president, the chief financial officer, the treasurer, the chief operating
officer or an executive vice-president of such Person.

“SEC” shall mean the Securities and Exchange Commission.

“Second Lien Mortgage Loans” shall mean an Eligible Asset secured by a lien on
the Mortgaged Property, subject to one prior lien on such Mortgaged Property.

“Security Agreement” shall mean with respect to any Mortgage Loan, any contract,
instrument or other document related to security for repayment thereof (other
than the related Mortgage and Mortgage Note), executed by the Mortgagor and/or
others in connection with such Mortgage Loan, including without limitation, any
security agreement, guaranty, title insurance policy, hazard insurance policy,
chattel mortgage, letter of credit or certificate of deposit or other pledged
accounts, and any other documents and records relating to any of the foregoing.

“Seller” shall mean NCCC, NCAH, NCMC, New Century and Home123.

“Seller Asset Schedule” shall have the meaning assigned thereto in the Custodial
and Disbursement Agreement.

“Seller-Related Obligations” shall mean any obligations, representations,
warranties and covenants of NCCC, NCAH, NCMC, New Century or Home123 hereunder
and under any other arrangement between NCCC, NCAH, NCMC, New Century or Home123
or a Subsidiary of NCCC, NCAH, NCMC, New Century or Home123 on the one hand and
the Buyer or an Affiliate of the Buyer on the other hand.

“Servicer” shall have the meaning specified in Section 24.

“Servicer Account” shall mean any account established by the Servicer in
connection with the servicing of the Mortgage Loans.

“Servicing Agreement” has the meaning specified in Section 24.

“Servicing Contract” shall mean a contract or agreement purchased by NCCC, NCAH,
NCMC, New Century or Home123 or entered into by NCCC, NCAH, NCMC, New Century or
Home123 for its own account (and not as nominee or subservicer), whether now
existing or hereafter purchased or entered into, pursuant to which NCCC, NCAH,
NCMC, New Century or Home123 services Mortgage Loans or Mortgage Loan pools for
Persons other than itself or the other Seller.

“Servicing File” means with respect to each Mortgage Loan, the file retained by
the Seller consisting of originals of all documents in the Mortgage File which
are not delivered to a Custodian and copies of all documents in the Mortgage
File set forth in Section 2 of the Custodial and Disbursement Agreement.

“Servicing Records” has the meaning specified in Section 24.

“Settlement Agent” shall mean, with respect to any Transaction, the entity,
which may be a title company, escrow company or attorney in accordance with
local law and practice in the jurisdiction where the related Wet-Ink Mortgage
Loan is being originated, which funds such Mortgage Loan with amounts wired
pursuant to the terms of an Existing Financing Facility.

“Sub-Limit Percentage” shall mean the aggregate Asset Value multiplied by a
percentage equal to the percentage of all outstanding Transactions which are
Committed Transactions or Uncommitted Transactions, as applicable.

“Subordinated Debt” shall mean any Indebtedness of NCCC, NCAH, NCMC, New Century
or Home123, now existing or hereafter created, incurred or arising, which is
subordinated in right of payment to the payment of all obligations hereunder in
a manner and to an extent that the Buyer has approved in writing prior to the
creation of such Indebtedness.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Super Jumbo Mortgage Loans” shall mean each Mortgage Loan with a principal
balance as of origination of more than $1,000,000 but less than $1,500,000.

“Tangible Net Worth ” shall mean, with respect to any Person, as of any date of
determination, the consolidated net worth of such Person and its subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset on the balance sheet of such
Person or any subsidiary of such Person at such date) which will be treated as
intangibles under GAAP, including, without limitation, such items as deferred
financing expenses, net leasehold improvements, goodwill, trademarks, trade
names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided that residual securities owned by such Person
shall not be treated as intangibles for purposes of this definition.

“Term Purchased Asset” shall mean any Purchased Asset for which the Buyer and
the Seller shall have agreed that the Repurchase Date is not “open”.

“Termination Date” shall mean the date which is 364 days from the date hereof
which shall be November 10, 2007 or such earlier date on which this Agreement
shall terminate in accordance with the provisions hereof or by operation of law,
as may be extended pursuant to Section 3(m).

“Test Period” has the meaning specified in Section 11(s).

“Total Liabilities” shall mean on any date of determination with respect to any
Person, the amount, on a consolidated basis, of the liabilities of such Person
and its respective Subsidiaries, determined in accordance with GAAP, minus
Subordinated Debt; provided, however, that for any period, the aggregate Total
Liabilities of any Person during such period maintained in accordance with GAAP
shall be calculated less the aggregate amount of any such Total Liabilities that
are reflected on the balance sheet of such Person in respect of obligations
incurred pursuant to a securitization transaction, solely to the extent such
obligations are secured by the assets securitized thereby and are non-recourse
to such Person. In the event that any liabilities would be excluded from the
calculation of Total Liabilities but for the existence of recourse, such Person
shall be entitled nonetheless to exclude the amount of such liabilities that are
not subject to recourse. The amount of any recourse shall be the stated or
determinable amount thereof or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith. Any calculations of Total Liabilities provided pursuant to this
Agreement shall also separately set forth any liabilities of such Person
excluded from such calculation pursuant to the proviso in the definition
thereof.

“Transaction” has the meaning specified in Section 1.

“Transaction Request” means a request from the Seller to the Buyer, in the form
attached as Exhibit I hereto, to enter into a Transaction, which may be
delivered via Electronic Transmission.

“True Sale Certification” shall mean a true sale certification in the form of
Exhibit VI attached hereto.

“Trust Receipt” shall mean a trust receipt issued by the Custodian to the Buyer
confirming the Custodian’s possession of certain Mortgage Files which are held
by the Custodian for the benefit of the Buyer or the registered holder of such
trust receipt.

“Uncommitted Transaction” has the meaning set forth in the recitals hereto.

“Underwriting Guidelines” shall mean the underwriting guidelines delivered by
the Seller to the Buyer on or prior to the Effective Date and as may be modified
or supplemented from time to time thereafter as approved by the Buyer in its
sole discretion attached hereto as Exhibit II.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of New York; provided that if by reason
of mandatory provisions of law, the perfection, the effect of perfection or
non-perfection and the priority of the security interest in any Purchased Item
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect in such other jurisdiction for purposes of the provisions hereof
relating to such perfection, effect of perfection or non-perfection and the
priority of the security interest.

“Wet-Ink Mortgage Loan” shall mean an Eligible Asset which is sold to the Buyer
on the origination date thereof by the Seller, which origination is in
accordance with the Underwriting Guidelines and is funded in part or in whole
with cash advanced directly to an escrow agent, Settlement Agent, or Warehouse
Lender approved by the Buyer in its sole discretion.



3.   INITIATION; TERMINATION



  (a)   Conditions Precedent to the Effective Date. The Effective Date hereof is
subject to the satisfaction, immediately prior to or concurrently therewith, of
the conditions precedent that the Buyer shall have received from the Seller any
fees and expenses payable hereunder (including, without limitation, the fee
required pursuant to Section 4 of the Letter Agreement), and all of the
following documents, each of which shall be satisfactory in form and substance
to the Buyer and its counsel:



  (1)   Fifth Amended and Restated Master Repurchase Agreement. This Fifth
Amended and Restated Master Repurchase Agreement duly completed and executed by
the parties thereto. In addition, the Seller shall have taken such other action
as the Buyer shall have requested in order to perfect the security interests
created pursuant to this Agreement;



  (2)   Opinions of Counsel. An opinion or opinions of outside counsel to each
of NCCC, NCAH, NCMC, New Century, Home123 and the Guarantor, substantially in
the form of Exhibit III;



  (3)   Organizational Documents. A good standing certificate and certified
copies of the charter and by-laws (or equivalent documents) of each of NCCC,
NCMC, NCAH, New Century, Home123 and the Guarantor and of all corporate or other
authority for NCCC, NCMC, NCAH, New Century, Home123 or the Guarantor, as
applicable, with respect to the execution, delivery and performance of the
Repurchase Documents to which it is a party and each other document to be
delivered by NCCC, NCMC, NCAH, New Century, Home123 or the Guarantor from time
to time in connection herewith (and the Buyer may conclusively rely on such
certificate until it receives notice in writing from NCCC, NCMC, NCAH, New
Century, Home123 or the Guarantor, as applicable, to the contrary); provided
that corporate resolutions with respect to the execution, delivery and
performance of the Repurchase Documents by the Guarantor may be provided by the
Seller to the Buyer within 10 days of the Effective Date;



  (4)   Underwriting Guidelines. A copy of the Seller’s current Underwriting
Guidelines, and any material changes to the Underwriting Guidelines made since
the Underwriting Guidelines were last delivered to the Buyer;



  (5)   Servicing Agreement(s). Any Servicing Agreement, certified as a true,
correct and complete copy of the original;



  (6)   Consents and Waivers. Any and all irrevocable consents and waivers
required under the Existing Financing Facilities;



  (7)   UCC Amendments and Releases. Any and all amendments or terminations of
UCC financing statements required by the Buyer;



  (8)   Other Documents. Such other documents as the Buyer may reasonably
request, in form and substance reasonably acceptable to the Buyer; and



  (9)   Custodial and Disbursement Agreement. The Custodial and Disbursement
Agreement duly completed and executed by the parties thereto.



  (10)   Letter Agreement. The Letter Agreement duly completed and executed by
the parties thereto.



  (11)   Guaranty. The Guaranty duly completed and executed by the Guarantor.



  (12)   Account Agreement. The Account Agreement duly completed and executed by
the parties thereto.



  (13)   Electronic Tracking Agreement. The Electronic Tracking Agreement duly
completed and executed by the parties thereto.



  (b)   Conditions Precedent to all Transactions. The Buyer’s obligation to
enter into each Committed Transaction (including the initial Transaction) and,
in the event the Buyer chooses, in its sole discretion, to enter into an
Uncommitted Transaction pursuant to Section 3(c) below, the Buyer’s obligation
to enter into each Uncommitted Transaction, is subject to the satisfaction of
the following further conditions precedent, both immediately prior to entering
into such Transaction and also after giving effect to the consummation thereof
and the intended use of the proceeds of the sale:



  (1)   the Seller shall have delivered a Transaction Request via Electronic
Transmission in accordance with the procedures set forth in Section 3(c);



  (2)   no Default or Event of Default shall have occurred and be continuing
under the Repurchase Documents;



  (3)   after giving effect to the requested Transaction, the aggregate
outstanding Purchase Price of the Transactions outstanding shall not exceed the
Maximum Amount;



  (4)   both immediately prior to the requested Transaction and also after
giving effect thereto and to the intended use thereof, the representations and
warranties made by the Seller in Section 10, shall be true, correct and complete
on and as of such Purchase Date in all material respects with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);



  (5)   after giving effect to the requested Transaction, the aggregate
outstanding Purchase Price of the Transactions outstanding shall not exceed the
Asset Value of all the Purchased Assets subject to outstanding Transactions;



  (6)   subject to the Buyer’s right to perform one or more Due Diligence
Reviews pursuant to Section 28, the Buyer shall have completed its due diligence
review of the Mortgage File for each Purchased Asset, and such other documents,
records, agreements, instruments, mortgaged properties or information relating
to such Purchased Asset as the Buyer in its sole discretion deems appropriate to
review and such review shall be satisfactory to the Buyer in its sole
discretion;



  (7)   the Buyer shall have received from the Seller certified copies of any
Servicing Agreement relating to the Eligible Assets and the Buyer shall have
reviewed and approved each such Servicing Agreement in its sole discretion;



  (8)   the Buyer shall have received all fees and expenses of counsel to the
Buyer as contemplated by Section 14(b) which amount, at the Buyer’s option, may
be withheld from the sale proceeds of any Transaction hereunder;



  (9)   the Buyer shall have approved, in its sole discretion, all exceptions to
the Underwriting Guidelines;



  (10)   none of the following shall have occurred and/or be continuing:

(A) an event or events shall have occurred in the good faith determination of
the Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in the Buyer not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

(B) an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in the Buyer not being able to sell
securities backed by mortgage loans at prices which would have been reasonable
prior to such event or events; or

(C) there shall have occurred a material adverse change in the financial
condition of the Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of the Buyer to fund its obligations under
this Agreement;



  (11)   with respect to each Eligible Asset, the Buyer shall have received from
the Custodian on each Purchase Date an Asset Schedule and Exception Report or
Trust Receipt and Basic Status Report, as applicable, dated the Purchase Date,
duly completed and with exceptions acceptable to the Buyer in its sole
discretion in respect of Eligible Assets to be purchased hereunder on such
Business Day;



  (12)   the Buyer shall have received from the Seller a Warehouse Lender’s
Release Letter substantially in the form of Exhibit VII-B hereto (or such other
form acceptable to the Buyer) or a Seller’s Release Letter substantially in the
form of Exhibit VII-A hereto (or such other form acceptable to the Buyer)
covering each Eligible Asset to be sold to the Buyer;



  (13)   The aggregate requested Purchase Price of Eligible Assets that are not
Wet-Ink Mortgage Loans that the Seller has requested the Buyer purchase pursuant
to the Transaction Request is equal to or in excess of $1,000,000;



  (14)   the Buyer shall not have determined that the introduction of, or a
change in, any Requirement of Law or in the interpretation or administration of
any Requirement of Law applicable to the Buyer has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for the Buyer to
enter into Transactions;



  (15)   The Repurchase Date for such Transaction shall not be later than the
Termination Date;



  (16)   after giving effect to the requested Committed Transaction, the
aggregate amount of outstanding Committed Transactions shall not have Purchase
Prices in excess of the Maximum Committed Amount;



  (17)   after giving effect to the requested Uncommitted Transaction, the
aggregate amount of outstanding Uncommitted Transactions shall not have Purchase
Prices in excess of the Maximum Uncommitted Amount;



  (18)   to the extent there are any MERS Designated Mortgage Loans, the Buyer
shall have received from the Seller a copy of a fully executed Electronic
Tracking Agreement; and



  (19)   the Buyer shall have received from the Seller, with respect to the MERS
Designated Mortgage Loans, a MERS Report reflecting the Seller as the Investor
and no Person named in the Interim Funder field for each such MERS Designated
Mortgage Loan.



  (20)   None of NCCC, NCAH, NCMC, New Century or Home123 or any of their
Material Subsidiaries shall be in default under any Seller-Related Obligation
equal to or in excess of $2,000,000

Each Transaction Request delivered by the Seller hereunder shall constitute a
certification by each of NCCC, NCAH, NCMC, New Century and Home123 that all the
conditions set forth in this Section 3(b) have been satisfied (both as of the
date of such notice or request and as of the date of such purchase) and shall be
deemed to be a request for a Committed Transaction; provided that if after
giving effect to the requested Committed Transaction, the aggregate amount of
outstanding Committed Transactions shall have Purchase Prices in excess of the
Maximum Committed Amount, such latest request shall be deemed a request for an
Uncommitted Transaction.

Each of NCCC, NCAH, NCMC, New Century and Home123 hereby requests that the
Buyer, on each Business Day, convert each Eligible Asset which is a Wet-Ink
Mortgage Loan for which the Mortgage File has been received by the Custodian in
accordance with the Custodial and Disbursement Agreement to a dry Mortgage Loan
and this request shall constitute a certification by each of NCCC, NCAH, NCMC,
New Century and Home123 that all the conditions set forth in this Section 3(b)
have been satisfied (both as of the date hereof and as of the date of such
conversion).



  (c)   This Agreement is not a commitment by the Buyer to enter into the
Uncommitted Transactions with the Seller but rather sets forth the procedures to
be used in connection with periodic requests for the Buyer to enter into the
Uncommitted Transactions with the Seller. The Seller hereby acknowledges that
the Buyer is under no obligation to agree to enter into, or to enter into, any
Uncommitted Transaction pursuant to this Agreement. The Seller shall request a
Transaction by delivering to the Custodian, the Disbursement Agent and the Buyer
via Electronic Transmission a request in the form of Exhibit I attached hereto
(a “Transaction Request”) in accordance with the timeframe set forth in Section
3(a) of the Custodial and Disbursement Agreement. Such Transaction Request shall
describe the Purchased Assets in a Seller Asset Schedule and set forth (i) the
Purchase Date, (ii) the Purchase Price, (iii) the Repurchase Date, (iv) the
Pricing Rate applicable to the Transaction, (v) the applicable Purchase
Percentages and (vi) additional terms or conditions not inconsistent with this
Agreement. Each such Transaction Request in respect of Eligible Assets that are
not Wet-Ink Mortgage Loans shall be for an aggregate Purchase Price equal to or
in excess of $1,000,000.

With respect to any request for an Uncommitted Transaction, unless otherwise
agreed in writing, upon receipt of the Transaction request, the Buyer may, in
its sole discretion, agree to enter into that portion of the requested
Transaction representing a request for an Uncommitted Transaction and such
agreement shall be evidenced by a Confirmation to be delivered to the Seller on
the Purchase Date as described below.

On each Purchase Date, the Buyer shall forward to the Seller a confirmation (a
“Confirmation”) by Electronic Transmission setting forth with respect to each
Transaction funded on such date, (1) the mortgage loan numbers, (2) the Purchase
Price for such Purchased Assets, (3) the Market Value of the related Mortgage
Loans as of the date of such Confirmation, (4) the outstanding principal amount
of the related Mortgage Loans, (5) the Repurchase Date, (6) the Pricing Rate and
(7) the Class designations of such Purchased Assets. The Buyer shall forward to
the Seller a revised Confirmation by Electronic Transmission notifying the
Seller as to any changes made by the Buyer in the Pricing Spread, Purchase
Percentage or Reduction Amount pursuant to the terms hereof.

On each date that all the documents set forth in Section 2(a)(i) of the
Custodial and Disbursement Agreement are received by the Custodian with respect
to any Wet-Ink Mortgage Loan, and the Custodian delivers to the Buyer a Trust
Receipt attaching an Asset Schedule and Exception Report or Basic Status Report
and Exception Report, as applicable, with respect to such Eligible Assets, the
Buyer shall forward to the Seller a new Confirmation by Electronic Transmission
setting forth the following information, updated to reflect the revised Pricing
Rate, and, if applicable, Market Value as a result of the conversion of such
Mortgage Loan, (1) the mortgage loan numbers, (2) the Purchase Price for such
Purchased Assets, (3) the Market Value of the related Mortgage Loans, (4) the
outstanding principal amount of the related Mortgage Loans, (5) the Repurchase
Date, (6) the Pricing Rate and (7) the Class designations of such Purchased
Assets.

In the event the Seller disagrees with any terms of the Confirmation, the Seller
shall notify the Buyer in writing of such disagreement within one (1) Business
Day after receipt of such Confirmation unless a corrected Confirmation is sent
by the Buyer. An objection sent by the Seller must state specifically that it is
an objection, must specify the provision(s) being objected to by the Seller,
must set forth such provision(s) in the manner that the Seller believes they
should be stated, and must be received by the Buyer no more than one
(1) Business Day after the Confirmation was received by the Seller.



  (d)   Any Confirmation by the Buyer shall be deemed to have been received by
the Seller on the date actually received by the Seller.



  (e)   Except as set forth in Section 3(c), each Confirmation, together with
this Agreement, shall constitute conclusive evidence of the terms agreed between
the Buyer and the Seller with respect to the Transaction to which the
Confirmation relates, and the Seller’s acceptance of the related proceeds shall
constitute the Seller’s agreement to the terms of such Confirmation. It is the
intention of the parties that each Confirmation shall not be separate from this
Agreement but shall be made a part of this Agreement.



  (f)   On the Repurchase Date, termination of a Transaction will be effected by
transfer to the Seller or its designee of the Purchased Assets (and any Income
in respect thereof received by the Buyer not previously credited or transferred
to, or applied to the obligations of, the Seller pursuant to Section 5) which
amount shall be netted against the simultaneous receipt of the Repurchase Price
by the Buyer. To the extent a net amount is owed to one party, the other party
shall pay such amount to such party. The Seller is obligated to obtain the
Mortgage Files from the Buyer or its designee (including the Custodian) at the
Seller’s expense on the Repurchase Date.

Any payment made by the Seller to repurchase Purchased Assets shall be first
applied to repurchase Purchased Assets under the Uncommitted Transactions until
all outstanding Uncommitted Transactions have been terminated; it being
understood that it is the intention of the parties hereto that at no time shall
there be any outstanding Uncommitted Transactions when the aggregate amount of
the Purchase Price with respect to all outstanding Committed Transactions is
less than the Maximum Committed Amount.



  (g)   Subject to the terms and conditions of this Agreement, during the term
of this Agreement, the Seller may sell to the Buyer, repurchase from the Buyer
and resell to the Buyer Eligible Assets hereunder.



  (h)   In no event shall a Transaction be entered into when any Default or
Event of Default has occurred and is continuing or when the Repurchase Date for
such Transaction would be later than the Termination Date.



  (i)   With respect to each Eligible Asset that is not a Wet-Ink Mortgage Loan,
the Seller shall deliver to the Custodian the Mortgage File pertaining to each
Eligible Asset to be purchased by the Buyer no later than the time set forth in
the Custodial and Disbursement Agreement.



  (j)   With respect to each Eligible Asset that is not a Wet-Ink Mortgage Loan,
pursuant to the Custodial and Disbursement Agreement, the Custodian shall
deliver to the Buyer and the Seller an Asset Schedule and Exception Report with
respect to the Eligible Assets which the Seller has requested the Buyer purchase
on such Purchase Date, and no later than 5 p.m., New York City time, on each
Purchase Date, the Custodian shall deliver to the Buyer a Trust Receipt in
respect of all such Eligible Assets purchased by the Buyer on such Purchase
Date. Subject to the provisions of this Section 3 and Section 11 of the
Custodial and Disbursement Agreement, the Purchase Price for each Eligible Asset
that is not a Wet-Ink Mortgage Loan will be made available to the Seller by the
Disbursement Agent transferring the aggregate amount of such Purchase Price in
accordance with the Custodial and Disbursement Agreement.



  (k)   With respect to each Eligible Asset that is a Wet-Ink Mortgage Loan, the
Seller shall cause the Settlement Agent to send the Custodian a facsimile of the
associated Escrow Instruction Letter on each Purchase Date. Subject to the
provisions of this Section 3 and Section 11 of the Custodial and Disbursement
Agreement, the Purchase Price for each Eligible Asset which is a Wet-Ink
Mortgage Loan will then be made available to the Seller by the Disbursement
Agent transferring the aggregate amount of such Purchase Price in accordance
with the Custodial and Disbursement Agreement. The Seller shall deliver the
Mortgage File related thereto to the Custodian, for receipt by the Custodian no
later than eight (8) Business Days following the Purchase Date of such Wet-Ink
Mortgage Loan.



  (l)   The Seller may repurchase any individual Purchased Asset without penalty
or premium, but subject to the last sentence of this Section 3(l), on any date.
The Repurchase Price payable for the repurchase of any such Purchased Asset
shall be reduced as provided in Section 5(d). If the Seller intends to make such
a repurchase, the Seller shall give one (1) Business Day’s prior written notice
thereof to the Buyer, designating the Purchased Assets to be repurchased. If
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, and, on receipt, such amount shall be
applied to the Repurchase Price for the designated Purchased Assets. The amount
of the original Purchase Price of the Purchased Assets thus repurchased shall be
available for subsequent Transactions subject to the terms of this Agreement. If
any Term Purchased Asset is repurchased on any date other than the Repurchase
Date for such Term Purchased Asset, the Seller shall pay to the Buyer any amount
determined by the Buyer in its sole discretion, exercised in good faith, as
necessary to compensate the Buyer for any additional losses, costs or expenses
which it may reasonably incur as a result of such repurchase, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the Buyer to fund or
maintain such Transaction. The Buyer shall deliver to the Seller an invoice
setting forth all such losses, costs or expenses.



  (m)   At the request of the Seller made at least 10 days, but in no event
earlier than 360 days, prior to the then current Termination Date, the Buyer may
in its sole discretion extend the Termination Date for a period of 364
additional days or such other period to be determined by the Buyer in its sole
discretion by giving written notice of such extension to the Seller. Any failure
by the Buyer to deliver such notice of extension shall be deemed to be the
Buyer’s determination not to extend the then current Termination Date.



  (n)   On the Termination Date, including but not limited to a termination
pursuant to Section 20 or otherwise hereunder, the Seller shall pay to the Buyer
the Minimum Pricing Amount. All such payments pursuant to this clause (o) shall
be made in Dollars, in immediately available funds, without deduction, set-off
or counterclaim, to the Buyer at the account set forth in Section 8(a) hereof



  (o)   On any day on which the Margin Base for such Mortgage Loans exceeds the
aggregate outstanding Purchase Price of all Transactions with respect to such
Mortgage Loans, so long as no Default or Event of Default has occurred and is
continuing:



  (1)   the Seller may prepare a Request for Additional Transactions for Excess
Margin in the form of Exhibit IX attached hereto (“Request for Additional
Transactions for Excess Margin”), (A) specifying (i) the increase in Purchase
Price for all outstanding Transactions and the requested Purchase Date, (ii) the
Excess Margin with respect to all outstanding Transactions before giving effect
to the requested Transaction, (iii)  the remaining Excess Margin after giving
effect to the requested Transaction, and (iv) the aggregate outstanding Purchase
Price of the Transactions after giving effect to the requested Transaction, and
(B) including a certification that, upon the consummation of the additional
Transactions, the Margin Base will be equal to or greater than the aggregate
outstanding Purchase Price of all Transactions, and the excess of the Margin
Base over the aggregate outstanding Purchase Price, after giving effect to the
Transaction, shall be the “Excess Margin”.



  (2)   the Seller shall transmit via Electronic Transmission the Request for
Additional Transactions for Excess Margin to the Disbursement Agent and the
Buyer prior to 12:00 noon, New York City time, on the requested Purchase Date.
Upon confirming that the Request for Additional Transactions for Excess Margin
correctly reflects the information set forth in Section 3(o)(1) and that, after
giving effect to the requested Transaction, the amount of the Margin Base would
be equal to or greater than the aggregate outstanding Purchase Prices of all
Transactions, the Buyer shall cause the Disbursement Agent to remit the
additional Purchase Price in the amount set forth in such Request for Additional
Transactions for Excess Margin and send a revised Confirmation with respect to
such Purchased Assets. In the event that the Buyer’s assessment of the Margin
Base would alter the information set forth in any Request for Additional
Transactions for Excess Margin, the Buyer shall promptly notify the Seller in
writing of such assessment.



  (3)   the Buyer shall not be obligated to cause the Disbursement Agent to
remit the additional Purchase Price requested pursuant to a Request for
Additional Transactions for Excess Margin which (i) the Buyer reasonably
determines is based on erroneous information or would result in a Transaction
other than in accordance with the terms of this Agreement, or (ii) does not
reflect the Buyer’s current determination of Market Value as provided in the
definition thereof.



4.   MARGIN AMOUNT MAINTENANCE



  (a)   If at any time the Margin Base is less than the aggregate Purchase Price
for all outstanding Transactions (a “Margin Deficit”), then the Buyer may by
notice to the Seller (as such notice is more particularly set forth below, a
“Margin Deficit Notice”) require the Seller to transfer to the Buyer or its
designee (including the Custodian) cash to be applied to reduce the Purchase
Price with respect to all outstanding Transactions such that the Margin Base
will thereupon equal or exceed the aggregate Purchase Price for all outstanding
Transactions. If the Buyer delivers a Margin Deficit Notice to the Seller on or
prior to 6 p.m. (New York time) on any Business Day, then the Seller shall
transfer such cash to the Buyer no later than 5 p.m. (New York time) the
following Business Day. In the event the Buyer delivers a Margin Deficit Notice
to the Seller after 6 p.m. (New York time) on any Business Day, then such Margin
Deficit Notice shall be deemed to have been delivered on the following Business
Day and the Seller shall be required to transfer cash no later than 5 p.m. (New
York time) on the subsequent Business Day. All cash transferred to the Buyer
pursuant to this Section 4(a) shall be deposited in the account set forth in
Section 8(a) hereof.



  (b)   the Buyer’s election, in its sole discretion, not to deliver a Margin
Deficit Notice at any time there is a Margin Deficit shall not in any way limit
or impair its right to deliver a Margin Deficit Notice at any time a Margin
Deficit exists.



5.   INCOME PAYMENTS



  (a)   Where a particular Transaction’s term extends over an Income payment
date on the Purchased Assets subject to that Transaction, such Income shall be
the property of the Buyer. The Buyer agrees that until a Default or an Event of
Default has occurred and the Buyer otherwise directs as contemplated in each
Servicer Notice, each Servicer that is not the Seller shall be permitted to
continue to remit Income in accordance with the respective Servicing Agreement.
In the event that the Seller is the Servicer of any Mortgage Loans, the Buyer
agrees that until a Default or an Event of Default has occurred, the Seller
shall be permitted to continue to remit or retain Income with respect to such
Mortgage Loans in accordance with its current existing business practice. Upon
notice of a Default or an Event of Default to the Seller hereunder or to the
Servicer pursuant to a Servicer Notice, the Seller shall, and pursuant to the
Servicer Notice, the Servicer shall be required to, deposit promptly all Income
in a deposit account (the title of which shall indicate that the funds therein
are being held in trust for the Buyer) (the “Collection Account”) with the Bank
and which is subject to the Account Agreement. All funds in the Collection
Account may be withdrawn by the Buyer and applied as determined by the Buyer.
The Seller may not give any instruction with respect to the Collection Account
after a Default or an Event of Default.



  (b)   Notwithstanding that the Buyer and the Seller intend that the
Transactions hereunder be sales to the Buyer of the Purchased Assets, the Seller
shall pay to the Buyer the accreted value of the Price Differential (less any
amount of such Price Differential previously paid by the Seller to the Buyer) of
each Transaction through but not including the Payment Calculation Date (each
such payment, a “Periodic Advance Repurchase Payment”) on each Payment Date. The
Buyer shall deliver to the Seller, via Electronic Transmission, notice of the
required Periodic Advance Repurchase Payment on or prior to the second Business
Day preceding each Payment Date. If the Seller fails to make all or part of the
Periodic Advance Repurchase Payment by 5:00 p.m., New York City time, on the
Payment Date, the Seller shall be obligated to pay to the Buyer (in addition to,
and together with, the Periodic Advance Repurchase Payment) interest on the
unpaid amount of the Periodic Advance Repurchase Payment at a rate per annum
equal to the Post-Default Rate (the “Late Payment Fee”) until the overdue
Periodic Advance Repurchase Payment is received in full by the Buyer.



  (c)   the Seller shall hold or cause to be held for the benefit of, and in
trust for, the Buyer all Income, including without limitation all Income
received by or on behalf of the Seller with respect to such Purchased Assets.
All such Income shall be held in trust for the Buyer, shall constitute the
property of the Buyer and shall not be commingled with other property of the
Seller, any affiliate of the Seller or the applicable the Servicer except as
expressly permitted above in this Section 5. Funds deposited in the Collection
Account during any month shall be held therein, in trust for the Buyer.



  (d)   the Buyer shall offset against the Repurchase Price of each such
Transaction all Income and Periodic Advance Repurchase Payments actually
received by the Buyer for such Transaction pursuant to Sections 5(a) and 5(b) as
of the applicable Repurchase Date, respectively, excluding any Late Payment Fees
paid pursuant to Section 5(b); it being understood that the Late Payment Fees
are properties of the Buyer that are not subject to offset against the
Repurchase Price.



6.   REQUIREMENTS OF LAW



  (a)   If any Requirement of Law (other than with respect to any amendment made
to the Buyer’s certificate of incorporation and by-laws or other organizational
or governing documents) or any change in the interpretation or application
thereof or compliance by the Buyer with any request or directive (whether or not
having the force of law) from any central bank or other Governmental Authority
made subsequent to the date hereof:



  (1)   shall subject the Buyer to any tax of any kind whatsoever with respect
to this Agreement or any Transaction (excluding net income taxes) or change the
basis of taxation of payments to the Buyer in respect thereof;



  (2)   shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, or other extensions of credit
by, or any other acquisition of funds by, any office of the Buyer which is not
otherwise included in the determination of the Eurodollar Rate hereunder;



  (3)   shall impose on the Buyer any other condition;

and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Seller shall promptly pay the Buyer
such additional amount or amounts as calculated by the Buyer in good faith as
will compensate the Buyer for such increased cost or reduced amount receivable.
The Buyer shall deliver to the Seller an invoice setting forth all such
increased costs and reduced amounts receivable.



  (b)   If the Buyer shall have determined that the adoption of or any change in
any Requirement of Law (other than with respect to any amendment made to the
Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Buyer or any corporation controlling
the Buyer with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Buyer’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Buyer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
the Buyer’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by the Buyer to be material, then from time to time, the Seller
shall promptly pay to the Buyer such additional amount or amounts calculated by
the Buyer in good faith as will compensate the Buyer for such reduction. The
Buyer shall deliver to the Seller an invoice setting forth all such additional
amounts.



  (c)   Any payments made by the Seller to the Buyer shall be free and clear of,
and without deduction or withholding for, any taxes; provided, however, that if
the Seller shall be required by law to deduct or withhold any taxes from any
sums payable to the Buyer, then the Seller shall (A) make such deductions or
withholdings and pay such amounts to the relevant authority in accordance with
applicable law, (B) pay to the Buyer the sum that would have been payable had
such deduction or withholding not been made, and (C) at the time the Price
Differential is paid, pay to the Buyer all additional amounts as specified by
the Buyer in good faith to preserve the after-tax yield the Buyer would have
been received had such tax not been imposed.



  (d)   If the Buyer becomes entitled to claim any additional amounts pursuant
to this Section, (i) it shall promptly notify the Seller of the event by reason
of which it has become so entitled and (ii) at the sole option of the Buyer,
(x) the Buyer may terminate this Agreement and the Seller shall not be required
to pay any Termination Fee or (y) this Agreement shall continue in full force
and effect. A certificate as to any additional amounts payable pursuant to this
Section 6(d) submitted by the Buyer to the Seller shall be conclusive in the
absence of manifest error.



7.   SECURITY INTEREST



  (a)   Each of the following items or types of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located, is
hereinafter referred to as a “Purchased Item” and all of them are collectively,
the “Purchased Items”: all Mortgage Loans, all rights under each Purchase
Agreement (but not the obligations thereunder), all Interest Rate Protection
Agreements, all Mortgage Files, including without limitation all promissory
notes, all Servicing Records relating to the Mortgage Loans (as defined in
Section 24(b)), all Servicing Agreements relating to the Mortgage Loans and any
other collateral pledged hereunder or otherwise relating to such Mortgage Loans,
together with all files, documents, instruments, surveys, certificates,
correspondence, appraisals, computer programs, computer storage media,
accounting records and other books and records relating thereto, all mortgage
guaranties and insurance (issued by governmental agencies or otherwise) and any
mortgage insurance certificate or other document evidencing such mortgage
guaranties or insurance relating to any Mortgage Loan, all servicing fees to
which such Seller is entitled and servicing and other rights relating to the
Mortgage Loans, all Servicer Accounts established pursuant to any Servicing
Agreement and all amounts on deposit therein, from time to time, all Purchase
Agreements or other agreements or contracts relating to, constituting, or
otherwise governing, any or all of the foregoing to the extent they relate to
the Purchased Assets including the right to receive principal and interest
payments with respect to the Purchased Assets and the right to enforce such
payments, the Collection Account and all monies from time to time on deposit in
the Collection Account, all “general intangibles”, “accounts”, “chattel paper”,
“deposit accounts” and “investment property” as defined in the Uniform
Commercial Code as in effect from time to time relating to or constituting any
and all of the foregoing, and any and all replacements, substitutions,
distributions on or proceeds of any and all of the foregoing.



  (b)   The Buyer and the Seller intend that the Transactions hereunder be sales
to the Buyer of the Purchased Assets and not loans from the Buyer to the Seller
secured by the Purchased Assets. However, in order to preserve the Buyer’s
rights under this Agreement in the event that a court or other forum
recharacterizes the Transactions hereunder as loans and as security for the
performance by the Seller of all of the Seller’s obligations to the Buyer
hereunder and the Transactions entered into hereunder (“Repurchase Obligations”)
and the Seller-Related Obligations, each of NCCC, NCAH, NCMC, New Century and
Home123 hereby assigns, pledges and grants a security interest in all of its
right, title and interest in, to and under the Purchased Items and Purchased
Assets to the Buyer to secure the Repurchase Obligations and the Seller-Related
Obligations, including without limitation the repayment of all amounts owing to
the Buyer hereunder. The assignment, pledge and grant of security interest
contained herein shall be, and each of NCCC, NCAH, NCMC, New Century and Home123
hereby represents and warrants to the Buyer that it is, a first priority
perfected security interest to the extent such security interest relates to the
Mortgage Loans. Each of NCCC, NCAH, NCMC, New Century and Home123 agrees to mark
its computer records and tapes to evidence the interests granted to the Buyer
hereunder. All Purchased Items shall secure the payment of all obligations of
the Seller now or hereafter existing under this Agreement, including, without
limitation, the Seller’s obligation to repurchase Purchased Assets, or if such
obligation is so recharacterized as a loan, to repay such loan, for the
Repurchase Price and to pay any and all other amounts owing to the Buyer
hereunder.



  (c)   Pursuant to the Custodial and Disbursement Agreement, the Custodian
shall hold the Mortgage Files as exclusive bailee and agent for the Buyer
pursuant to the terms of the Custodial and Disbursement Agreement and shall
deliver to the Buyer Trust Receipts each to the effect that the Custodian has
reviewed such Mortgage Files in the manner and to the extent required by the
Custodial and Disbursement Agreement and identifying any deficiencies in such
Mortgage Files as so reviewed.



8.   PAYMENT, TRANSFER AND CUSTODY



  (a)   Unless otherwise mutually agreed in writing, all transfers of funds to
be made by the Seller hereunder shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Buyer at the
following account maintained by the Buyer; Account No. GLA 111569, account name
SER, Bank of New York, ABA No. 021000018, Attn: Eric Seyffer, not later than
3 p.m., New York City time, on the date on which such payment shall become due
(and each such payment made after such time shall be deemed to have been made on
the next succeeding Business Day). The Seller acknowledges that it has no rights
of withdrawal from the foregoing account.



  (b)   On the Purchase Date for each Transaction, ownership of the Purchased
Assets shall be transferred to the Buyer or its designee (including the
Custodian) against the simultaneous transfer of the Purchase Price to or on
behalf of the Seller not later than 6 p.m., New York City time, simultaneously
with the delivery to the Custodian of the Purchased Assets relating to each
Transaction in accordance with the terms hereof and of the Custodial and
Disbursement Agreement. Each of NCCC, NCAH, NCMC, New Century and Home123 hereby
sells, transfers, conveys and assigns to the Buyer or its designee (including
the Custodian) without recourse, but subject to the terms of this Agreement, all
the right, title and interest of NCCC, NCAH, NCMC, New Century and Home123, as
applicable, in and to the Purchased Assets together with all right, title and
interest in and to the proceeds of any related Purchased Items.



  (c)   In connection with such sale, transfer, conveyance and assignment, on or
prior to each Purchase Date, the Seller shall deliver or cause to be delivered
and released to the Buyer or its designee (including the Custodian) (i) the
Custodial Identification Certificate and (ii) the documents identified in the
Custodial and Disbursement Agreement.



  (d)   Any Mortgage Files not delivered to the Buyer or its designee (including
the Custodian) are and shall be held in trust by the Seller or its designee for
the benefit of the Buyer as the owner thereof. The Seller or its designee shall
maintain a copy of the Mortgage File and the originals of the Mortgage File not
delivered to the Buyer or its designee (including the Custodian). The possession
of the Mortgage File by the Seller or its designee is at the will of the Buyer
for the sole purpose of servicing the related Purchased Asset, and such
retention and possession by the Seller or its designee is in a custodial
capacity only. Each Mortgage File retained or held by the Seller or its designee
shall be segregated on the Seller’s books and records from the other assets of
the Seller or its designee and the books and records of the Seller or its
designee shall be marked appropriately to reflect clearly the sale of the
related Purchased Asset to the Buyer. The Seller or its designee shall release
its custody of the Mortgage File only in accordance with written instructions
from the Buyer, unless such release is required as incidental to the servicing
of the Purchased Assets or is in connection with a repurchase of any Purchased
Asset by the Seller.



9.   HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

Title to all Purchased Assets and Purchased Items shall pass to the Buyer and
the Buyer shall have free and unrestricted use of all Purchased Assets and
Purchased Items. Nothing in this Agreement shall preclude the Buyer from
engaging in repurchase transactions with the Purchased Assets and Purchased
Items or otherwise pledging, repledging, transferring, hypothecating, or
rehypothecating the Purchased Assets and Purchased Items, all on terms that the
Buyer may determine in its sole discretion. Nothing contained in this Agreement
shall obligate the Buyer to segregate any Purchased Assets and Purchased Items
delivered to the Buyer by the Seller.



10.   SELLER’S REPRESENTATIONS

Each of NCCC, NCAH, NCMC, New Century and Home123 represents and warrants to the
Buyer that as of the Purchase Date for the purchase of any Purchased Assets by
the Buyer from the Seller and as of the date of this Agreement and any
Transaction hereunder and at all times while the Repurchase Documents and any
Transaction hereunder are in full force and effect:



  (a)   Acting as Principal. The Seller will engage in such Transactions as
principal (or, if agreed in writing in advance of any Transaction by the other
party hereto, as agent for a disclosed principal).



  (b)   Solvency. Neither the Repurchase Documents nor any Transaction
thereunder are entered into in contemplation of insolvency or with intent to
hinder, delay or defraud any of the Seller’s creditors. The transfer of the
Mortgage Loans subject hereto and the obligation to repurchase such Mortgage
Loans is not undertaken with the intent to hinder, delay or defraud any of the
Seller’s creditors. The Seller is not insolvent within the meaning of 11 U.S.C.
Section 101(32) or any successor provision thereof and the transfer and sale of
the Mortgage Loans pursuant hereto and the obligation to repurchase such
Mortgage Loan (i) will not cause the Seller to become insolvent, (ii) will not
result in the Seller having unreasonably small capital, and (iii) will not
result in debts that would be beyond the Seller’s ability to pay as the same
mature. The Seller received reasonably equivalent value in exchange for the
transfer and sale of the Purchased Assets and Purchased Items subject hereto.



  (c)   No Broker.  The Seller has not dealt with any broker, investment banker,
agent, or other person, except for the Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Assets
pursuant to this Agreement.



  (d)   Ability to Perform. The Seller does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in the Repurchase Documents applicable to it to which it is a party.



  (e)   No Defaults. No Default or Event of Default has occurred and is
continuing hereunder.



  (f)   Legal Name; Existence. NCMC’s exact legal name is, and for the
immediately preceding four months has been, New Century Mortgage Corporation.
NCAH’s exact legal name is, and for the immediately preceding four months has
been, NC Asset Holding, L.P.. NCCC’s exact legal name is, and for the
immediately preceding four months has been, NC Capital Corporation. New
Century’s exact legal name is, and for the immediately preceding four months has
been, New Century Credit Corporation. Home123’s exact legal name is, and for the
immediately preceding four months has been, Home123 Corporation. Each of NCCC,
NCMC, NCAH, New Century and Home123 (a) is a corporation duly and exclusively
organized, validly existing and in good standing under the laws of California,
(b) has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted, except where
the lack of such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Material Adverse Effect; and (c) is qualified to do
business and is in good standing in all other jurisdictions in which the nature
of the business conducted by it makes such qualification necessary, except where
failure so to qualify could not be reasonably likely (either individually or in
the aggregate) to have a Material Adverse Effect. NCAH (a) is a corporation duly
and exclusively organized, validly existing and in good standing under the laws
of Delaware, (b) has all requisite corporate or other power, and has all
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect; and
(c) is qualified to do business and is in good standing in all other
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary, except where failure so to qualify could not be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect.



  (g)   Financial Condition. (a) The Seller has heretofore furnished to the
Buyer a copy of (a) its consolidated balance sheet for the fiscal year ended
December 31, 2005, and the related consolidated statements of income and
retained earnings and of cash flows for the Seller and its consolidated
Subsidiaries for such fiscal year, each audited by and accompanied by an opinion
thereon of KPMG LLP, which opinion shall not be qualified as to scope of audit
or going concern and shall state that said consolidated financial statements
fairly present the consolidated financial condition and results of operations of
the Seller and its consolidated Subsidiaries as of the end of, and for, such
fiscal year in accordance with GAAP and (b) its consolidated balance sheet and
the consolidated balance sheets of its consolidated Subsidiaries for the
quarterly fiscal period of the Seller since December 31, 2005 and the related
consolidated statements of income and retained earnings and of cash flows for
the Seller and its consolidated Subsidiaries for such quarterly fiscal period,
setting forth in each case in comparative form the figures for the previous
year. All such financial statements are complete and correct and fairly present,
in all material respects, the consolidated financial position of the Seller and
its Subsidiaries and the consolidated results of their operations as of such
dates and for such fiscal periods, all in accordance with GAAP applied on a
consistent basis. Since the date of the most recently such delivered balance
sheet, there has been no material adverse change in the consolidated business,
operations or financial condition of the Seller and its consolidated
Subsidiaries taken as a whole from that set forth in said financial statements.



  (h)   Litigation. Except as set forth on the compliance report required under
Section 11(y), there are no actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are pending or
threatened) or other legal or arbitrable proceedings affecting the Seller or any
of its Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority which (i) questions or challenges the validity or
enforceability of the Repurchase Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $5,000,000 (provided such claims or
claims shall be required to be set forth on the compliance report referenced
above only upon the Buyer’s request), or (iii) individually or in the aggregate,
if adversely determined, could reasonably be likely to have a Material Adverse
Effect.



  (i)   No Breach. Neither (a) the execution and delivery of the Repurchase
Documents nor (b) the consummation of the transactions therein contemplated to
be entered into by the Seller in compliance with the terms and provisions
thereof will conflict with or result in a breach of the organizational documents
of NCCC, NCAH, NCMC, New Century, Home123 or the Guarantor, or any applicable
law, rule or regulation, or any order, writ, injunction or decree of any
Governmental Authority, or any Servicing Agreement or other material agreement
or instrument to which NCCC, NCAH, NCMC, New Century, Home123, the Guarantor or
any of their respective Subsidiaries is a party or by which any of them or any
of their Property is bound or to which any of them is subject, or constitute a
default under any such material agreement or instrument or result in the
creation or imposition of any Lien (except for the Liens created pursuant to the
Repurchase Documents) upon any Property of NCCC, NCAH, NCMC, New Century,
Home123 or the Guarantor, or any of their respective Subsidiaries pursuant to
the terms of any such agreement or instrument, other than a breach or default
for which a consent or waiver has been obtained pursuant to Section 3(a)(6).



  (j)   Action. Each of NCCC, NCAH, NCMC, New Century, Home123 and the Guarantor
has all necessary corporate or other power, authority and legal right to
execute, deliver and perform its obligations under each of the Repurchase
Documents to which it is a party, as applicable; the execution, delivery and
performance by NCCC, NCAH, NCMC, New Century, Home123 or the Guarantor of each
of the Repurchase Documents to which it is a party have been duly authorized by
all necessary corporate or other action on its part; and each Repurchase
Document to which it is a party has been duly and validly executed and delivered
by NCCC, NCAH, NCMC, New Century, Home123 or the Guarantor, as applicable, and
constitutes a legal, valid and binding obligation of NCCC, NCAH, NCMC, New
Century, Home123 or the Guarantor, as applicable, enforceable against NCCC,
NCAH, NCMC, New Century, Home123 or the Guarantor, as applicable, in accordance
with its terms.



  (k)   Approvals. No authorizations, approvals or consents of, and no filings
or registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by NCCC, NCAH, NCMC, New
Century, Home123 or the Guarantor, as applicable, of the Repurchase Documents to
which it is a party or for the legality, validity or enforceability thereof,
except for filings and recordings in respect of the Liens created pursuant to
the Repurchase Documents.



  (l)   Margin Regulations. Neither any Transaction hereunder, nor the use of
the proceeds thereof, will violate or be inconsistent with the provisions of
Regulation T, U or X.



  (m)   Taxes. Each of NCCC, NCAH, NCMC, New Century, Home123, the Guarantor and
their respective Subsidiaries have filed all Federal income tax returns and all
other material tax returns that are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it or any of its Subsidiaries, except for any such taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided. The
charges, accruals and reserves on the books of NCCC, NCAH, NCMC, New Century,
Home123, the Guarantor and their respective Subsidiaries in respect of taxes and
other governmental charges are, in the opinion of NCCC, NCAH, NCMC, New Century,
Home123 or the Guarantor, as applicable, adequate.



  (n)   Investment Company Act. None of NCCC, NCAH, NCMC, New Century, Home123,
the Guarantor or any of their respective Subsidiaries is an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.



  (o)   Purchased Assets.



  (1)   None of NCCC, NCAH, NCMC, New Century or Home123 has assigned, pledged,
or otherwise conveyed or encumbered any Mortgage Loan to any other Person
(except as between NCCC, NCAH, NCMC, New Century and Home123), and immediately
prior to the sale of such Mortgage Loan to the Buyer, NCCC, NCAH, NCMC, New
Century and/or Home123 was the sole legal and beneficial owner of such Mortgage
Loan and had good and marketable title thereto, free and clear of all Liens, in
each case except for Liens to be released simultaneously with the sale to the
Buyer hereunder. No Mortgage Loan sold to the Buyer hereunder was acquired (by
purchase or otherwise) by NCCC, NCAH, NCMC, New Century or Home123 from an
Affiliate of NCCC, NCAH, NCMC, New Century or Home123 (except as among NCCC,
NCAH, NCMC, New Century and Home123), as applicable.



  (2)   The provisions of this Agreement are effective to either constitute a
sale of the Purchased Items to the Buyer or to create in favor of the Buyer a
valid and fully perfected first priority security interest in all right, title
and interest of NCCC, NCAH, NCMC, New Century and Home123 in, to and under the
Purchased Items.



  (3)   Upon receipt by the Custodian of each Mortgage Note, endorsed in blank
by a duly authorized officer of NCCC, NCAH, NCMC, New Century or Home123, as
applicable, either a purchase shall have been completed by the Buyer of each
Mortgage Note or the Buyer shall have a valid and fully perfected first priority
security interest in the applicable Mortgage Note and in such Seller’s interest
in the related Mortgaged Property.



  (4)   Upon the filing of financing statements on Form UCC-1 naming the Buyer
as the “Secured Party”, and NCCC, NCAH, NCMC, New Century and Home123 as the
“Debtor” and describing the Purchased Items, in the jurisdictions and recording
offices listed on Exhibit IV attached hereto, the security interests granted
hereunder in the Purchased Items will constitute valid and fully perfected first
priority security interests under the Uniform Commercial Code in all right,
title and interest of NCCC, NCAH, NCMC, New Century and Home123 in, to and under
such Purchased Items, which can be perfected by filing under the Uniform
Commercial Code.



  (5)   Upon execution and delivery of the Account Agreement, the Buyer shall
either be the owner of, or have a valid and fully perfected first priority
security interest in, all deposit accounts comprising Purchased Items.



  (6)   With respect to each Purchased Asset, each of the representations and
warranties on Schedule 1 is true and correct.



  (p)   Chief Executive Office/Jurisdiction of Organization. On the Effective
Date, and during the four months immediately preceding the Effective Date, each
of NCCC’s, NCAH’s, NCMC’s, New Century’s and Home123’s chief executive office,
is, and has been located at, 18400 Von Karman, Suite 1000, Irvine, California
92612. On the Effective Date, each of NCCC’s, NCMC’s, New Century’s and
Home123’s jurisdiction of organization is California and NCAH’s jurisdiction of
organization is Delaware.



  (q)   Location of Books and Records. The location where each of NCCC, NCAH,
NCMC, New Century and Home123 keeps its books and records, including all
computer tapes and records related to the Purchased Items, is its chief
executive office.



  (r)   Reserved.



  (s)   Servicing Agreements. The Seller has delivered to the Buyer all
Servicing Agreements with respect to the Purchased Assets and no default or
event of default exists thereunder.



  (t)   Existing Financing Facilities. No default or event of default exits
under any credit facilities established pursuant to loan and security
agreements, repurchase agreements, gestation repurchase agreements, and any
other agreements establishing warehouse finance facilities involving the Seller,
the Guarantor or their respective Material Subsidiaries which are in effect on
the date hereof or any similar arrangements now or hereafter existing,
including, without limitation, any arrangements under which the Seller, the
Guarantor or their respective Material Subsidiaries are required to repurchase
mortgage loans from any lender or other counterparty (the “Existing Financing
Facilities”). The Seller shall file with the SEC copies of all non-confidential
portions of each new Existing Financing Facility to be entered into.



  (u)   True and Complete Disclosure. (a) The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of NCCC,
NCAH, NCMC, New Century, Home123 or the Guarantor to the Buyer in connection
with the negotiation, preparation or delivery of this Agreement and the other
Repurchase Documents or included herein or therein or delivered pursuant hereto
or thereto (other than with respect to the Mortgage Loans), when taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements herein or therein, in light
of the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of each of NCCC,
NCAH, NCMC, New Century, Home123 and the Guarantor to the Buyer in connection
with this Agreement and the other Repurchase Documents and the transactions
contemplated hereby (other than with respect to the Mortgage Loans) and thereby
will be true, complete and accurate in every material respect, or (in the case
of projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer of either NCCC, NCAH, NCMC, New Century or Home123, after due inquiry,
that could reasonably be expected to have a Material Adverse Effect that has not
been disclosed herein, in the other Repurchase Documents or in a report,
financial statement, exhibit, schedule, disclosure letter or other writing
furnished to the Buyer for use in connection with the transactions contemplated
hereby or thereby.



  (v)   ERISA. NCCC, NCAH, NCMC, New Century, Home123, the Guarantor and any of
their respective ERISA Affiliates are not and will not be in the future,
required to contribute to any Plan (including Multiemployer Plans) subject to
the applicable provisions of ERISA.



  (w)   REIT. Neither NCAH nor the Guarantor has engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (C) of the
Code. Each of NCAH and the Guarantor for their current “tax year” (as defined in
the Code) are and for all prior tax years subsequent to their election to be a
real estate investment trust have been entitled to a dividends paid deduction
under the requirements of Section 857 of the Code with respect to any dividends
paid by it with respect to each such year for which it claims a deduction in
their Form 1120-REIT filed with the United States Internal Revenue Service for
such year.



  (x)   No Reliance. Each of NCMC, NCAH, NCCC, New Century, Home123 and the
Guarantor has made its own independent decision to enter into the Repurchase
Documents and each Transaction and as to whether such Transaction is appropriate
and proper for it based upon its own judgment and upon advice from such advisors
(including without limitation, legal counsel and accountants) as it has deemed
necessary. None of NCMC, NCAH, NCCC, New Century, Home123 or the Guarantor is
relying upon any advice from the Buyer as to any aspect of the Transactions,
including without limitation, the legal, accounting or tax treatment of such
Transactions.



  (y)   Compliance with Anti-Money Laundering Laws. The Seller has complied with
all applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the “Anti-Money Laundering
Laws”); the Seller has established an adequate anti-money laundering compliance
program as required by the Anti-Money Laundering Laws, has conducted the
requisite due diligence in connection with the origination of each Mortgage Loan
for purposes of the Anti-Money Laundering Laws, including with respect to the
legitimacy of the applicable Mortgagor and the origin of the assets used by the
said Mortgagor to purchase the property in question, and maintains, and will
maintain, sufficient information to identify the applicable Mortgagor for
purposes of the Anti-Money Laundering Laws.



  (z)   Other Security Agreements. The Seller has not become bound under
Section 9-203(d) of the UCC by a Security Agreement previously entered into by
another Person.



11.   COVENANTS OF SELLER

On and as of the date of this Agreement and each Purchase Date and until this
Agreement is no longer in force with respect to any Transaction, each of NCCC,
NCAH, NCMC, New Century and Home123 covenants that it will:



  (a)   Financial Statements. The Seller shall deliver to the Buyer:



  (1)   as soon as available and in any event within forty-five (45) calendar
days after the end of each calendar month, the unaudited consolidated balance
sheets of the Guarantor, the Seller and their consolidated Subsidiaries as of
the end of such period and the related unaudited consolidated statements of
income and retained earnings and of cash flows for the Guarantor, the Seller and
their consolidated Subsidiaries for such period and the portion of the fiscal
year through the end of such period, accompanied by a certificate of a
Responsible Officer of the Guarantor and the Seller, as applicable, which
certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Guarantor or the Seller and its consolidated
Subsidiaries, as applicable, in accordance with GAAP, consistently applied, as
of the end of, and for, such period (subject to normal year-end adjustments);



  (2)   as soon as available and in any event within ninety (90) days after the
end of each fiscal year of the Guarantor or the Seller, the consolidated balance
sheets of the Guarantor and the Seller and their respective consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income and retained earnings and of cash flows for the Guarantor
and the Seller and their respective consolidated Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Guarantor and the Seller and their
respective consolidated Subsidiaries as of the end of, and for, such fiscal year
in accordance with GAAP, and a certificate of such accountants stating that, in
making the examination necessary for their opinion, they obtained no knowledge,
except as specifically stated, of any Default or Event of Default; and



  (3)   from time to time such other information regarding the financial
condition, operations, or business of the Seller as the Buyer may reasonably
request.

The Seller shall furnish to the Buyer, at the time the Seller furnishes each set
of financial statements pursuant to paragraphs (a) and (b) above, a certificate
of a Responsible Officer of the Seller to the effect that, to the best of such
Responsible Officer’s knowledge, the Seller during such fiscal period or year
has observed or performed in all material respects all of its covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Repurchase Documents to be observed, performed or satisfied by it, and
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate (and, if any Default or Event
of Default has occurred and is continuing, describing the same in reasonable
detail and describing the action the Seller has taken or proposes to take with
respect thereto).



  (b)   Litigation. The Seller will promptly, and in any event within ten (10)
days after service of process on any of the following, give to the Buyer notice
of all litigation, actions, suits, arbitrations, investigations (including,
without limitation, any of the foregoing which are threatened or pending) or
other legal or arbitrable proceedings affecting the Seller or any of its
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Repurchase Documents or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $5,000,000 (provided notice with
respect to such claim or claims shall be required only upon the Buyer’s
request), or (iii) which, individually or in the aggregate, if adversely
determined, could be reasonably likely to have a Material Adverse Effect.



  (c)   Existence, etc. Each of NCCC, NCAH, NCMC, New Century and Home123 shall:



  (1)   preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business (provided that nothing in this Section 11(c)(1) shall prohibit any
transaction expressly permitted under Section 11(d));



  (2)   comply with the requirements of all applicable laws, rules, regulations
and orders of Governmental Authorities (including, without limitation, all
environmental laws) if failure to comply with such requirements could be
reasonably likely (either individually or in the aggregate) to have a Material
Adverse Effect;



  (3)   keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;



  (4)   not (i) cause or permit any change to be made in its name,
organizational identification number, identity or corporate structure, each as
described in Section 10(f) or (ii) change its jurisdiction of organization,
unless it shall have provided the Buyer thirty (30) days’ prior written notice
of such change and shall have first taken all action required by the Buyer for
the purpose of perfecting or protecting the lien and security interest of the
Buyer established hereunder;



  (5)   pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained; and



  (6)   permit representatives of the Buyer, upon reasonable notice (unless a
Default shall have occurred and is continuing, in which case, no prior notice
shall be required), during normal business hours, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to
discuss its business and affairs with its officers, all to the extent reasonably
requested by the Buyer.



  (d)   Restriction on Fundamental Changes. None of the Guarantor, NCCC, NCAH,
NCMC, New Century or Home123 will enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or sell all or substantially
all of its assets; provided, that the Guarantor, NCCC, NCAH, NCMC, New Century
or Home123 may merge or consolidate with (i) any wholly owned subsidiary of the
Guarantor, NCCC, NCAH, NCMC, New Century or Home123, as applicable, or (ii) any
other Person if the Guarantor, NCCC, NCAH, NCMC, New Century or Home123 is the
surviving corporation; and provided, further, that if after giving effect
thereto, no Default would exist hereunder,



  (e)   Margin Deficit. If at any time there exists a Margin Deficit, the Seller
shall cure the same in accordance with Section 4.



  (f)   Notices. The Seller shall give notice to the Buyer:



  (1)   promptly upon receipt of notice or knowledge of the occurrence of any
Default or Event of Default;



  (2)   with respect to any Purchased Asset, promptly upon receipt of any
principal prepayment (in full or partial) of such Purchased Asset;



  (3)   with respect to any Purchased Asset hereunder, promptly upon receipt of
notice or knowledge that the underlying Mortgaged Property has been damaged by
waste, fire, earthquake or earth movement, flood, tornado or other casualty, or
otherwise damaged so as to affect adversely the Asset Value of such Purchased
Asset (provided that the Seller may satisfy its obligations under this clause
(3) by causing the Servicer to notify the Buyer of any such damage);



  (4)   promptly upon receipt of notice or knowledge of (i) any material default
related to any Purchased Item, (ii) any Lien or security interest on, or claim
asserted against, any Purchased Item (other than the Lien created hereby) or
(iii) any event or change in circumstances which could reasonably be expected to
have a Material Adverse Effect;



  (5)   promptly upon any material change in the market value of any or all of
the Seller’s assets which could reasonably be expected to have a Material
Adverse Effect;



  (6)   [Reserved]



  (7)   upon the termination of any Existing Financing Facility, if such
termination would require the Seller to have to file a Form 8-K with the SEC
pursuant to the rules governing such filings; provided, however, this notice
requirement shall be deemed satisfied once the Seller files the related Form 8-K
with the SEC; and



  (8)   promptly upon the occurrence of any default or event of default under
the Existing Financing Facilities.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Seller setting forth details of the occurrence
referred to therein and stating what action the Seller has taken or proposes to
take with respect thereto.



  (g)   Reports. Within 45 calendar days following the end of each calendar
quarter, the Seller shall provide the Buyer with a quarterly report, which
report shall include, among other items, (i) a summary of such Seller’s
delinquency and loss experience with respect to Mortgage Loans serviced by the
Seller, any Servicer or any designee of either, operating statements and the
occupancy status of such Mortgaged Property and other property level
information, including internal quality control reports, (ii) with respect to
any MERS Designated Mortgage Loan, MERS Reports, (iii) plus any such additional
reports as the Buyer may reasonably request with respect to the Seller or any
Servicer’s servicing portfolio or pending originations of Mortgage Loans.



  (h)   Underwriting Guidelines. All Eligible Assets will conform with the
Underwriting Guidelines. The Seller shall not make any material change in the
Underwriting Guidelines without the prior written consent of the Buyer and shall
review the Underwriting Guidelines periodically to confirm that they are being
complied with in all material respects and are adequate to meet the Seller’s
business objectives (and to the extent the Buyer’s consent has not yet been
obtained, no Mortgage Loan underwritten in accordance with such changed
Underwriting Guidelines shall be considered an Eligible Asset). In the event the
Seller makes any amendment or modification to the Underwriting Guidelines, the
Seller shall promptly deliver to the Buyer a complete copy of the amended or
modified Underwriting Guidelines.



  (i)   Transactions with Affiliates. The Guarantor, NCCC, NCAH, NCMC, New
Century and Home123 will not, and will not permit any of their Subsidiaries to,
enter into any transaction with an Affiliate of the Guarantor, NCCC, NCAH, NCMC,
New Century or Home123 (other than another Seller) except transactions in the
ordinary course of business on terms no less favorable to the Guarantor, NCCC,
NCAH, NCMC, New Century or Home123 than those that would be obtained in an
arm’s-length transaction. In no event shall the Seller transfer to the Buyer
hereunder any Mortgage Loan acquired by the Seller from an Affiliate of the
Seller (other than each other Seller).



  (j)   Limitation on Liens. Immediately upon notice of a Lien or any
circumstance which could give rise to a Lien on the Purchased Items to the
extent related to the Mortgage Loans, the Seller will defend such Purchased
Items against, and will take such other action as is necessary to remove, any
Lien, security interest or claim on or to the related Purchased Items (other
than any security interest created under this Agreement), and the Seller will
defend the right, title and interest of the Buyer in and to any of such
Purchased Items against the claims and demands of all persons whomsoever.



  (k)   Guarantees. The Guarantor, NCCC, NCAH, NCMC, New Century and Home123
will not create, incur, assume or suffer to exist any Guarantees of any Person
other than an Affiliate without ten (10) days’ prior written notice to the Buyer
of such Guarantee.



  (l)   Limitation on Distributions. After the occurrence and during the
continuation of any Default, none of NCCC, NCAH, NCMC, New Century or Home123
shall make any payment on account of, or set apart assets for, a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of any equity or partnership interest of NCCC, NCAH, NCMC, New
Century or Home123, as applicable, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of NCCC, NCAH, NCMC, New Century
or Home123, as applicable.



  (m)   Maintenance of Tangible Net Worth. The Guarantor will at all times
during each fiscal year maintain Tangible Net Worth of not less than the sum of
(1) $750,000,000, and (2) fifty percent (50%) of all increases in shareholders’
equity in the Guarantor attributable to issuances of common stock and preferred
equity since November 1, 2004[; provided, however, that in the event a
redemption, repurchase, repayment or other retirement of such preferred equity
results in a decrease in shareholders’ equity, then any increase in
shareholders’ equity resulting from the issuance of such preferred equity shall
be offset by the amount of such decrease for the purpose of calculating the
Tangible Net Worth requirement].



  (n)   Minimum Liquidity. The Seller shall have at all times, on a consolidated
basis, Cash, Cash Equivalents and unused borrowing capacity on unencumbered
assets that could be drawn against (taking into account the economic terms of
committed Existing Financing Facilities, including, without limitation, any
margin or overcollateralization requirements) under committed Existing Financing
Facilities in an amount equal to not less than $60,000,000.



  (o)   Leverage Ratio. The Guarantor shall not permit the Leverage Ratio of the
Guarantor and its consolidated Subsidiaries at any time to be greater than 15:1.



  (p)   Servicer; Servicing Tape. The Seller shall provide to the Buyer and to
the Disbursement Agent via Electronic Transmission, a remittance report on a
monthly basis by no later than the 12th day of each month (the “Reporting Date”)
containing servicing information, including without limitation those fields
reasonably requested by the Buyer from time to time, on a loan-by-loan basis and
in the aggregate, with respect to the Purchased Assets serviced hereunder by the
Seller or any Servicer for the month (or any portion thereof) prior to the
Reporting Date (such remittance report, an “Asset Tape”). The Seller shall not
cause the Mortgage Loans to be serviced by any servicer other than a servicer
expressly approved in writing by the Buyer, which approval shall be deemed
granted by the Buyer with respect to the Seller with the execution of this
Agreement.



  (q)   Required Filings. The Seller shall promptly provide the Buyer with
copies of all documents which NCCC, NCAH, NCMC, New Century or Home123 or any
Subsidiary of NCCC, NCAH, NCMC, New Century or Home123 is required to file with
any regulatory body in accordance with its regulations other than routine
filings in the ordinary course of business with regulatory bodies (other than
the Securities and Exchange Commission (the “SEC”)) which related to obtaining
or maintaining licenses to do business or corporate qualifications; provided
that Seller may satisfy this requirement to provide copies with respect to each
such filing with the SEC by sending notice via Electronic Transmission of any
filing with the SEC.



  (r)   Remittance of Prepayments. The Seller shall remit or cause to be
remitted to the Buyer, with sufficient detail via Electronic Transmission to
enable the Buyer to appropriately identify the Mortgage Loan to which any amount
remitted applies, all full or partial principal prepayments on any Purchased
Asset that the Seller or the Servicer has received on a weekly basis, to be paid
on Thursday of the next succeeding week (or the next Business Day).



  (s)   Maintenance of Profitability. The Seller shall not permit, for any two
consecutive calendar quarters (each such period, a “Test Period”), Net Income
for such Test Period before income taxes for such Test Period and distributions
made during such Test Period, to be less than $1.00.



  (t)   Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or Default if such action is taken or
condition exists.



  (u)   Escrow Imbalances. The Seller will, no later than five (5) Business Days
after learning (from any source) of an aggregate imbalance in the escrow
accounts equal to or in excess of $1,000,000, fully and completely correct and
eliminate such imbalance including, without limitation, depositing its own funds
into such account to eliminate any overdrawal or deficit.



  (v)   Reserved.



  (w)   Custodial and Disbursement Agreement and Account Agreement. The Seller
shall maintain each of the Custodial and Disbursement Agreement and Account
Agreement in full force and effect and shall not amend or modify either of the
Custodial and Disbursement Agreement or the Account Agreement or waive
compliance with any provisions thereunder without the prior written consent of
the Buyer.



  (x)   Inconsistent Agreements. The Guarantor, NCMC, NCAH, NCCC, New Century
and Home123 will not, and will not permit any of their Subsidiaries to, directly
or indirectly, enter into any agreement containing any provision which would be
violated or breached by any Transaction hereunder or by the performance by any
of the Guarantor, NCCC, NCAH, NCMC, New Century or Home123 of their respective
obligations under any Repurchase Document to which it is a party.



  (y)   Compliance Report. The Seller shall provide the Buyer no later than the
thirtieth (30th) calendar day of each month a compliance report, in the form of
Exhibit X attached hereto, demonstrating therein the calculations the Seller
utilized to determine its compliance with the financial covenants set forth in
clauses (m), (n), (o) and (s) of this Section 11 as of the end of the
immediately preceding month. Such compliance report shall be delivered by the
Seller to the Buyer in accordance with Section 17 and shall also be delivered by
the Seller to the Buyer at 9 West 57th Street, New York, NY 10019, Attn: Michael
Friedman, Telecopier No.: (212) 891-6143, Telephone No.: (212) 891-6261.



12.   EVENTS OF DEFAULT

If any of the following events (each, an “Event of Default”) occur, the Seller
and the Buyer shall have the rights set forth in Section 13, as applicable:



  (a)   the Seller shall default in the payment of any Repurchase Price due or
any amount under Section 5 when due (whether at stated maturity, upon
acceleration or at mandatory or optional prepayment); or



  (b)   the Seller shall default in the payment of any other amount payable by
it hereunder or under any other Repurchase Document after notification by the
Buyer of such default, and such default shall have continued unremedied for one
(1) Business Day; or



  (c)   any representation, warranty or certification made or deemed made herein
or in any other Repurchase Document by the Seller or any certificate furnished
to the Buyer pursuant to the provisions hereof or thereof or any information
with respect to the Mortgage Loans furnished in writing by or on behalf of the
Seller shall prove to have been false or misleading in any material respect as
of the time made or furnished (other than the representations and warranties set
forth in Schedule 1, which shall be considered solely for the purpose of
determining the Asset Value of the Purchased Assets, unless (i) the Seller shall
have made any such representations and warranties with actual knowledge that
they were materially false or misleading at the time made; or (ii) any such
representations and warranties have been determined in good faith by the Buyer
in its sole discretion to be materially false or misleading on a regular basis);
or



  (d)   the Seller shall fail to comply with the requirements of Section 11(c),
Section 11(d), Section 11(e), Section 11(f), Section 11(h) (with respect to the
Eligible Assets as a whole and not with respect to any single Eligible Asset) or
Sections 11(i) through 11(w); and such default shall continue unremedied for a
period of 5 Business Days (30 Business Days in the case of Section 11(h),
Section 11(p) and Section 11(r)) from the earlier of (i) a responsible officer
of the Seller having knowledge of such default and (ii) the Buyer giving notice
to the Seller of such default; or except as otherwise set forth in
Sections 12(a), 12(b), 12(c) and 12(d), the Seller shall fail to observe or
perform any other covenant or agreement contained in this Agreement or any other
Repurchase Document and such failure to observe or perform shall continue
unremedied for a period of 30 Business Days (10 Business Days in the case of
Section 11(a) and Section 11(y)) from the earlier of (i) a responsible officer
of the Seller having knowledge of such default and (ii) the Buyer giving notice
to the Seller of such default; or



  (e)   a final judgment or judgments for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against NCCC, NCAH, NCMC, New
Century, Home123 or any of their Affiliates by one or more courts,
administrative tribunals or other bodies having jurisdiction and the same shall
not be satisfied, discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within 30 days
from the date of entry thereof; or



  (f)   an Act of Insolvency shall have occurred with respect to the Guarantor,
NCCC, NCAH, NCMC, New Century or Home123 or any of their Subsidiaries; or



  (g)   the Custodial and Disbursement Agreement, the Account Agreement or any
Repurchase Document shall for whatever reason be terminated or cease to be in
full force and effect, or the enforceability thereof shall be contested by NCCC,
NCAH, NCMC, New Century or Home123; or



  (h)   NCCC, NCAH, NCMC, New Century or Home123 shall grant, or suffer to
exist, any Lien on any Purchased Item (except any Lien in favor of the Buyer);
or either the Purchased Items shall not have been sold to the Buyer free and
clear of any Liens in favor of any Person other than the Buyer, or the Liens
contemplated hereby shall cease or fail to be first priority perfected Liens on
any Purchased Items (but not the related Mortgaged Properties) in favor of the
Buyer or shall be Liens in favor of any Person other than the Buyer; or



  (i)   NCCC, NCAH, NCMC, New Century or Home123 or any of their Material
Subsidiaries shall be in default under (i) any Indebtedness in an amount equal
to $10,000,000 or more of NCCC, NCAH, NCMC, New Century or Home123 or of such
Material Subsidiary which default (1) involves the failure to pay a matured
obligation, or (2) permits the acceleration of the maturity of obligations by
any other party to or beneficiary with respect to such Indebtedness, (ii) any
other contract to which NCCC, NCAH, NCMC, New Century or Home123 or such
Material Subsidiary is a party which default (1) involves the failure to pay a
matured obligation in excess of $10,000,000, or (2) permits the acceleration of
the maturity of obligations in excess of $10,000,000 by any other party to or
beneficiary of such contract, or (iii) any Seller-Related Obligation equal to or
in excess of $10,000,000; or



  (j)   any material adverse change in the Property, business or financial
condition of NCCC, NCAH, NCMC, New Century or Home123 or any of their Material
Subsidiaries shall occur, in each case as determined by the Buyer in its sole
good faith discretion, or any other condition shall exist which, in the Buyer’s
sole good faith discretion, constitutes a material impairment of the Seller’s
ability to perform its obligations under this Agreement or any other Repurchase
Document; or



  (k)   if the Buyer has purchased MERS Designated Mortgage Loans the Electronic
Tracking Agreement has for whatever reason been terminated or ceases to be in
full force and effect and (1) the Buyer (or the Custodian as its designee) shall
not have received an assignment of mortgage with respect to each MERS Designated
Mortgage Loan, in blank, in recordable form, but unrecorded within ten (10) days
of such termination or (2) a new Electronic Tracking Agreement has not been
entered into by the Seller, the Buyer and the Electronic Agent within ten
(10) days of such termination; or



  (l)   upon any event of default or event which, with the passage of time or
expiration of any grace periods, would constitute an event of default under any
of the Existing Financing Facilities; or



  (m)   a Change of Control shall have occurred; or



  (n)   upon the failure of the Guarantor at any time to continue to be
(i) qualified as a real estate investment trust as defined in Section 856 of the
Code and (ii) entitled to a dividend paid deduction under Section 857 of the
Code with respect to dividends paid by it with respect to each taxable year for
which it claims a deduction on its Form 1120 – REIT filed with the United States
Internal Revenue Service for such year, or the entering into by NCAH or the
Guarantor of any material “prohibited transactions” as defined in Sections
857(b) and 856(c) of the Code; or



  (o)   upon the failure by the Guarantor to satisfy any of the following asset
or income tests:



  (1)   At the close of each taxable year, at least 75 percent of such Person’s
gross income consists of (i) “rents from real property” within the meaning of
Section 856(c)(3)(A) of the Code, (ii) interest on obligations secured by
mortgages on real property or on interests in real property, within the meaning
of Section 856(c)(3)(B) of the Code, (iii) gain from the sale or other
disposition of real property (including interests in real property and interests
in mortgages on real property) which is not property described in
Section 1221(a)(1) of the Code, within the meaning of Section 856(c)(3)(C) of
the Code, (iv) dividends or other distributions on, and gain (other than gain
from “prohibited transactions” within the meaning of Section 857(b)(6)(B)(iii)
of the Code) from the sale or other disposition of, transferable shares (or
transferable certificates of beneficial interest) in other qualifying REITs
within the meaning of Section 856(d)(3)(D) of the Code, and (v) amounts
described in Sections 856(c)(3)(E) through 856(c)(3)(I) of the Code.



  (2)   At the close of each taxable year, at least 95 percent of such Person’s
gross income consists of (i) the items of income described in paragraph 1 hereof
(other than those described in Section 856(c)(3)(I) of the Code), (ii) gain
realized from the sale or other disposition of stock or securities which are not
property described in Section 1221(a)(1) of the Code, (iii) interest,
(iv) dividends, and (v) income derived from payments to such Person on interest
rate swap or cap agreements, options, futures contracts, forward rate agreements
and other similar financial instruments entered into to reduce the interest rate
risks with respect to any indebtedness incurred or to be incurred to acquire or
carry real estate assets, or gain from the sale or other disposition of such an
investment as described in section 856(c)(5)(G), in each case within the meaning
of Section 856(c)(2) of the Code.



  (3)   At the close of each quarter of such Person’s taxable years, at least
75 percent of the value of such Person’s total assets (as determined in
accordance with Treasury Regulations Section 1.856-2(d)) has consisted of and
will consist of real estate assets within the meaning of Sections 856(c)(4) and
856(c)(5)(B) of the Code, cash and cash items (including receivables which arise
in the ordinary course of such Person’s operations, but not including
receivables purchased from another person), and government securities.



  (4)   At the close of each quarter of each of such Person’s taxable years,
(i) not more than 25 percent of such Person’s total asset value will be
represented by securities (other than those described in paragraph 3), (ii) not
more than 20 percent of such Person’s total asset value will be represented by
securities of one or more taxable REIT subsidiaries, and (iii) (a) not more than
5 percent of the value of such Person’s total assets will be represented by
securities of any one issuer (other than Government securities and securities of
taxable REIT subsidiaries), and (b) such Person will not hold securities
possessing more than 10 percent of the total voting power or value of the
outstanding securities of any one issuer (other than government securities,
securities of taxable REIT subsidiaries, and securities of a qualified REIT
subsidiary within the meaning of Section 856(i) of the Code).



13.   REMEDIES



  (a)   If an Event of Default occurs, the following rights and remedies are
available to the Buyer; provided, that an Event of Default shall be deemed to be
continuing unless expressly waived by the Buyer in writing.



  (1)   At the option of the Buyer, exercised by written notice to the Seller
(which option shall be deemed to have been exercised, even if no notice is
given, immediately upon the occurrence of an Act of Insolvency of the Seller),
the Repurchase Date for each Transaction hereunder, if it has not already
occurred, shall be deemed immediately to occur. The Buyer shall (except upon the
occurrence of an Act of Insolvency of the Seller) give notice to the Seller of
the exercise of such option as promptly as practicable.



  (2)   If the Buyer exercises or is deemed to have exercised the option
referred to in subsection (a)(1) of this Section 13,

(A) (i) the Seller’s obligations in such Transactions to repurchase all
Purchased Assets, at the Repurchase Price therefor on the Repurchase Date, and
to pay all other amounts owed by the Seller hereunder, shall thereupon become
immediately due and payable, (ii) all Income paid after such exercise or deemed
exercise shall be retained by the Buyer and applied to the aggregate unpaid
Repurchase Prices and any other amounts owed by the Seller hereunder, and
(iii) the Seller shall immediately deliver to the Buyer any Purchased Assets
subject to such Transactions then in NCCC’s, NCAH’s, NCMC’s, New Century’s or
Home123’s possession or control;

(B) to the extent permitted by applicable law, the Repurchase Price with respect
to each such Transaction shall be increased by the aggregate amount obtained by
daily application of, on a 360 day per year basis for the actual number of days
during the period from and including the date of the exercise or deemed exercise
of such option to but excluding the date of payment of the Repurchase Price,
(x) the Post-Default Rate to (y) the Repurchase Price for such Transaction as of
the Repurchase Date (decreased as of any day by (i) any amounts actually in the
possession of the Buyer pursuant to clause (C) of this subsection, (ii) any
proceeds from the sale of Purchased Assets applied to the Repurchase Price
pursuant to subsection (a)(4) of this Section 13, and (iii) any amounts applied
to the Repurchase Price pursuant to subsection (a)(4) of this Section 13); and

(C) all Income actually received by the Buyer pursuant to Section 5 (excluding
any Late Payment Fees paid pursuant to Section 5(b)) shall be applied to the
aggregate unpaid Repurchase Price owed by the Seller.



  (3)   Upon the occurrence of one or more Events of Default, the Buyer shall
have the right to obtain physical possession of the Servicing Records (subject
to the provisions of the Custodial and Disbursement Agreement) and all other
files of the Seller relating to the Purchased Assets and all documents relating
to the Purchased Assets which are then or may thereafter come in to the
possession of the Seller or any third party acting for the Seller and the Seller
shall deliver to the Buyer such assignments as the Buyer shall request and the
Buyer shall have the right to appoint any Person to act as the Servicer for the
Purchased Assets. The Buyer shall be entitled to specific performance of all
agreements of the Seller contained in the Repurchase Documents.



  (4)   At any time on the Business Day following notice to the Seller (which
notice may be the notice given under subsection (a)(1) of this Section 13), in
the event the Seller has not repurchased all Purchased Assets, the Buyer may
(A) immediately sell, without demand or further notice of any kind, at a public
or private sale and at such price or prices as the Buyer may deem satisfactory
any or all Purchased Assets subject to such Transactions hereunder and apply the
proceeds thereof to the aggregate unpaid Repurchase Price and any other amounts
owing by the Seller hereunder or (B) in its sole discretion elect, in lieu of
selling all or a portion of such Purchased Assets, to give the Seller credit for
such Purchased Assets in an amount equal to the Market Value of the Purchased
Assets against the aggregate unpaid Repurchase Price and any other amounts owing
by the Seller hereunder. The proceeds of any disposition of Purchased Assets
shall be applied first to the costs and expenses incurred by the Buyer in
connection with the Seller’s default; second to costs of related covering and/or
related hedging transactions; third to the Repurchase Price; and fourth to any
other outstanding obligations of the Seller to the Buyer or its Affiliates. In
connection with any sale pursuant to clause (A) of this subsection (a)(4), the
Buyer may (i) sell any such Purchased Assets without giving any warranties and
(ii) specifically disclaim or modify any warranties of title or the like, and
this procedure shall not be considered to adversely affect the commercial
reasonableness of any such sale of the Purchased Assets.



  (5)   the Seller agrees that the Buyer may obtain an injunction or an order of
specific performance to compel the Seller to fulfill its obligations as set
forth in Section 24, if the Seller fails or refuses to perform its obligations
as set forth therein.



  (6)   the Seller shall be liable to the Buyer, payable as and when incurred by
the Buyer, for (A) the amount of all actual out-of-pocket expenses, including
legal or other expenses incurred by the Buyer in connection with or as a
consequence of an Event of Default, and (B) all costs incurred in connection
with hedging or covering transactions.



  (7)   the Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.



  (b)   The Buyer may exercise one or more of the remedies available to the
Buyer immediately upon the occurrence of an Event of Default and, except to the
extent provided in subsections (a)(1) and (4) of this Section 13, at any time
thereafter without notice to the Seller. All rights and remedies arising under
this Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which the Buyer may have.



  (c)   the Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and the Seller hereby expressly waives any defenses
the Seller might otherwise have to require the Buyer to enforce its rights by
judicial process. The Seller also waives any defense (other than a defense of
payment or performance) the Seller might otherwise have arising from the use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Items, or from any other election of remedies. The Seller recognizes that
nonjudicial remedies are consistent with the usages of the trade, are responsive
to commercial necessity and are the result of a bargain at arm’s-length.



  (d)   To the extent permitted by applicable law, the Seller shall be liable to
the Buyer for interest on any amounts owing by the Seller hereunder, from the
date the Seller becomes liable for such amounts hereunder until such amounts are
(i) paid in full by the Seller or (ii) satisfied in full by the exercise of the
Buyer’s rights hereunder. Interest on any sum payable by the Seller to the Buyer
under this paragraph 13(d) shall be at a rate equal to the Post-Default Rate.



14.   INDEMNIFICATION AND EXPENSES



  (a)   NCCC, NCAH, NCMC, New Century and Home123, jointly and severally, agree
to hold the Buyer and its Affiliates and their present and former respective
officers, directors, employees, agents, advisors and other representatives (each
an “Indemnified Party”) harmless from and indemnify any Indemnified Party
against all third party liabilities, losses, damages, judgments, costs and
expenses of any kind which may be imposed on, incurred by or asserted against
such Indemnified Party (including counsel’s fees and disbursements)
(collectively, “Costs”), relating to or arising out of this Agreement, any other
Repurchase Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, any other Repurchase Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than the Indemnified Party’s gross negligence or willful misconduct. Without
limiting the generality of the foregoing, each of NCCC, NCAH, NCMC, New Century
and Home123, jointly and severally, agrees to hold any Indemnified Party
harmless from and indemnify such Indemnified Party against all Costs with
respect to all Mortgage Loans relating to or arising out of any violation or
alleged violation of any environmental law, rule or regulation or any consumer
credit laws, including without limitation the federal Truth in Lending Act
and/or the federal Real Estate Settlement Procedures Act, that, in each case,
results from anything other than the Indemnified Party’s gross negligence or
willful misconduct. In any suit, proceeding or action brought by an Indemnified
Party in connection with any Mortgage Loan for any sum owing thereunder, or to
enforce any provisions of any Mortgage Loan, each of NCCC, NCAH, NCMC, New
Century and Home123, jointly and severally, will save, indemnify and hold such
Indemnified Party harmless from and against all expense, loss or damage suffered
by reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by NCCC, NCAH, NCMC, New Century or Home123 of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing to or in favor of such account debtor or obligor or its
successors from NCCC, NCAH, NCMC, New Century or Home123. Each of NCCC, NCAH,
NCMC, New Century and Home123, jointly and severally, also agrees to reimburse
an Indemnified Party as and when billed by such Indemnified Party for all the
Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of the Buyer’s rights under this Agreement, any
other Repurchase Document or any transaction contemplated hereby or thereby,
including without limitation the fees and disbursements of its counsel.



  (b)   the Seller agrees to pay as and when billed by the Buyer all of the
out-of-pocket costs and expenses (including legal fees) incurred by the Buyer in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement, any other Repurchase
Document or any other documents prepared in connection herewith or therewith.
The Seller agrees to pay as and when billed by the Buyer all of the
out-of-pocket costs and expenses incurred in connection with the consummation
and administration of the transactions contemplated hereby and thereby including
without limitation all fees, disbursements and expenses of counsel to the Buyer
which amount shall be deducted from the Purchase Price paid for the first
Transaction hereunder. Subject to the limitations set forth in Section 28, the
Seller agrees to pay the Buyer all the out of pocket due diligence, inspection,
appraisals, testing and review costs and expenses incurred by the Buyer with
respect to Mortgage Loans submitted by the Seller for purchase under this
Agreement, including, but not limited to, those out of pocket costs and expenses
incurred by the Buyer pursuant to Sections 28.



15.   RECORDING OF COMMUNICATIONS

The Buyer and the Seller shall have the right (but not the obligation) from time
to time to make or cause to be made tape recordings of communications between
its employees and those of the other party with respect to Transactions upon
notice to the other party of such recording. The Buyer and the Seller consent to
the admissibility of such tape recordings in any court, arbitration, or other
proceedings. The parties agree that a duly authenticated transcript of such a
tape recording shall be deemed to be a writing conclusively evidencing the
parties’ agreement.



16.   SINGLE AGREEMENT

The Buyer and the Seller acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions. Accordingly, each of the Buyer and the Seller agrees
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transaction hereunder; (iii) that payments, deliveries, and other transfers made
by either of them in respect of any Transaction shall be deemed to have been
made in consideration of payments, deliveries, and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries, and other transfers may be applied against each other and netted and
(iv) to promptly provide notice to the other after any such set off or
application.



17.   NOTICES AND OTHER COMMUNICATIONS

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein and under the Custodial and
Disbursement Agreement (including without limitation any modifications of, or
waivers, requests or consents under, this Agreement) shall be given or made in
writing (including without limitation by email, telex or telecopy) delivered to
the intended recipient at the “Address for Notices” specified below its name on
the signature pages hereof or thereof); or, as to any party, at such other
address as shall be designated by such party in a written notice to each other
party. Except as otherwise provided in this Agreement and except for notices
given under Section 3 (which shall be effective only upon receipt), all such
communications shall be deemed to have been duly given when transmitted by
telecopy or personally delivered or, in the case of a mailed notice, upon
receipt.



18.   ENTIRE AGREEMENT; SEVERABILITY; MODIFICATIONS

This Agreement together with the other Repurchase Documents constitutes the
entire understanding between the Buyer and the Seller with respect to the
subject matter it covers and shall supersede any existing agreements between the
parties containing general terms and conditions for repurchase transactions
involving Purchased Assets. By acceptance of this Agreement, the Buyer and the
Seller acknowledge that they have not made, and are not relying upon, any
statements, representations, promises or undertakings not contained in this
Agreement. Each provision and agreement herein shall be treated as separate and
independent from any other provision or agreement herein and shall be
enforceable notwithstanding the unenforceability of any such other provision or
agreement. No amendment, modification or release from any provision of this
Agreement shall be effective unless in writing and executed by or on behalf of
the party or parties to be charged therewith and shall be effective only in the
specific instance and for the specific purpose for which given.



19.   NON-ASSIGNABILITY

The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by the Seller or the Buyer without the prior
written consent of the other party, and any attempted assignment without such
consent shall be null and void. Notwithstanding the foregoing, the Buyer may
assign its rights and remedies under this Agreement and under any Transaction
without the consent of the Seller (a) to any Affiliate of the Buyer (with notice
to the Seller), and (b) in connection with any pledge, rehypothecation or other
right permitted pursuant to Section 9. Subject to the foregoing, this Agreement
and any Transactions shall be binding upon and shall inure to the benefit of the
parties and their respective successors and assigns. Nothing in this Agreement
express or implied, shall give to any person, other than the parties to this
Agreement and their successors hereunder, any benefit of any legal or equitable
right, power, remedy or claim under this Agreement.



20.   TERMINABILITY

Except as set forth below, this Agreement may be terminated by the Seller upon
giving written notice to the Buyer and payment of the Minimum Pricing Amount
except that this Agreement shall, notwithstanding such notice, remain applicable
to any Transaction then outstanding; provided that the Repurchase Date for any
such Transaction outstanding shall be the earlier to occur of (i) the original
Repurchase Date pursuant to the applicable Confirmation and (ii) 20 days from
the date of such notice of termination. Each representation and warranty made or
deemed to be made by entering into a Transaction, herein or pursuant hereto
shall survive the making of such representation and warranty, and the Buyer
shall not be deemed to have waived any Default that may arise because any such
representation or warranty shall have proved to be false or misleading,
notwithstanding that the Buyer may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
the Transaction was made. Notwithstanding any such termination or the occurrence
of an Event of Default, all of the representations and warranties and covenants
hereunder shall continue and survive. The obligations of the Seller under
Section 14 shall survive the termination of this Agreement.



21.   GOVERNING LAW

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES.



22.   SUBMISSION TO JURISDICTION; WAIVERS

EACH OF BUYER, NCCC, NCAH, NCMC, NEW CENTURY AND HOME123 HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY
THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT VENUE AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED;

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

(E) WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER REPURCHASE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.



23.   NO WAIVERS, ETC.

No failure on the part of the Buyer or the Seller to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Repurchase Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under any
Repurchase Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The remedies provided herein
are cumulative and not exclusive of any remedies provided by law. An Event of
Default shall be deemed to be continuing unless expressly waived by the Buyer in
writing.



24.   SERVICING



  (a)   Each of NCCC, NCAH, NCMC, New Century and Home123 covenants to maintain
or cause the servicing of the Mortgage Loans to be maintained in conformity with
accepted and prudent servicing practices in the industry for the same type of
mortgage loans as the Mortgage Loans and in a manner at least equal in quality
to the servicing the Seller provides for mortgage loans which it owns. In the
event that the preceding language is interpreted as constituting one or more
servicing contracts, each such servicing contract shall terminate automatically
upon the earliest of (i) an Event of Default, (ii) the date on which this
Agreement terminates or (iii) the transfer of servicing approved by the Buyer.



  (b)   If the Mortgage Loans are serviced by the Seller, the Seller agrees that
the Buyer is the owner of all servicing records, including but not limited to
any and all servicing agreements, files, documents, records, data bases,
computer tapes, copies of computer tapes, proof of insurance coverage, insurance
policies, appraisals, other closing documentation, payment history records, and
any other records relating to or evidencing the servicing of the Mortgage Loans
(the “Servicing Records”). The Seller covenants to safeguard such Servicing
Records and to deliver them promptly to the Buyer or its designee (including the
Custodian) at the Buyer’s request.



  (c)   If the Mortgage Loans are serviced by a person other than the Seller
(such third party the “Servicer”), the Seller (i) shall, in accordance with
Section (3)(b)(7), provide a copy of the servicing agreement to the Buyer, which
shall be in form and substance acceptable to the Buyer (the “Servicing
Agreement”), and shall provide a Servicer Notice to the Buyer substantially in
the form of Exhibit VIII hereto, fully executed by the Seller and the Servicer;
and (ii) hereby irrevocably assigns to the Buyer and the Buyer’s successors and
assigns all right, title and interest of the Seller in, to and under, and the
benefits of, any Servicing Agreement with respect to the Mortgage Loans. The
Seller agrees that no Person shall assume the servicing obligations with respect
to the Mortgage Loans as successor to the Servicer unless such successor is
approved in writing by the Buyer prior to such assumption of servicing
obligations.



  (d)   If the servicer of the Mortgage Loans is the Seller, upon the occurrence
of an Event of Default, the Buyer shall have the right to terminate the Seller
as servicer of the Mortgage Loans and transfer servicing to the Buyer’s
designated Servicer, at no cost or expense to the Buyer, at any time thereafter.
If the Servicer of the Mortgage Loans is not the Seller, the Buyer shall have
the right, as contemplated in the applicable Servicer Notice, upon the
occurrence of an Event of Default, to terminate any applicable Servicing
Agreement and transfer servicing to the Buyer’s designated Servicer, at no cost
or expense to the Buyer, it being agreed that the Seller will pay any and all
fees required to terminate such Servicing Agreement and to effectuate the
transfer of servicing to the Buyer’s designated Servicer, as well as any
servicing fees and expenses payable to such Servicer.



  (e)   After the Purchase Date, until the repurchase of any Mortgage Loan, the
Seller will have no right to modify or alter the terms of such Mortgage Loan and
the Seller will have no obligation or right to repossess such Mortgage Loan or
substitute another Mortgage Loan, in each case except as provided in the
Custodial and Disbursement Agreement.



  (f)   In the event the Seller or its Affiliate is servicing the Mortgage
Loans, the Seller shall permit the Buyer to inspect the Seller’s or its
Affiliate’s servicing facilities, as the case may be, for the purpose of
satisfying the Buyer that the Seller or its Affiliate, as the case may be, has
the ability to service the Mortgage Loans as provided in this Agreement.



25.   INTENT



  (a)   The parties recognize that each Transaction is a “repurchase agreement”
as that term is defined in Section 101 of Title 11 of the United States Code, as
amended (except insofar as the type of Purchased Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of Purchased Assets subject to such Transaction would render such
definition inapplicable).



  (b)   It is understood that either party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 16 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.



  (c)   The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of Purchased
Assets subject to such Transaction would render such definition inapplicable).



  (d)   It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA or regulations promulgated thereunder).



26.   BUYER’S REPRESENTATIONS

The Buyer represents and warrants to the Seller that as of the Effective Date
and as of the Repurchase Date for the repurchase of any Purchased Assets by the
Seller from the Buyer hereunder:



  (a)   Action. The Buyer has all necessary corporate or other power, authority
and legal right to execute, deliver and perform its obligations under each of
the Repurchase Documents to which it is a party; the execution, delivery and
performance by the Buyer of each of the Repurchase Documents to which it is a
party have been duly authorized by all necessary corporate or other action on
its part; and each Repurchase Document to which it is a party has been duly and
validly executed and delivered by the Buyer, and constitutes a legal, valid and
binding obligation of the Buyer, enforceable against the Buyer, in accordance
with its terms.



  (b)   Approvals. No authorizations, approvals or consents of, and no filings
or registrations with, any Governmental Authority or any securities exchange are
necessary for the execution, delivery or performance by the Buyer of the
Repurchase Documents to which it is a party or for the legality, validity or
enforceability thereof, except for filings and recordings in respect of the
Liens created pursuant to the Repurchase Documents.



  (c)   No Breach. Neither (a) the execution and delivery of the Repurchase
Documents nor (b) the consummation of the transactions therein contemplated to
be entered into by the Buyer in compliance with the terms and provisions thereof
will conflict with or result in a breach of the organizational documents of the
Buyer, or any applicable law, rule or regulation, or any order, writ, injunction
or decree of any Governmental Authority or other material agreement or
instrument to which the Buyer or any of its Subsidiaries is a party or by which
the Buyer or any of its Property is bound or to which the Buyer is subject, or
constitute a default under any such material agreement or instrument or result
in the creation or imposition of any Lien upon any Property of the Buyer, or any
of its respective Subsidiaries pursuant to the terms of any such agreement or
instrument.



  (d)   Purchased Assets. Immediately prior to the repurchase of any Purchased
Assets by the Seller, the Buyer was the sole owner of such Purchased Assets and
had good and marketable title thereto, free and clear of all Liens, in each case
except for Liens to be released simultaneously with the repurchase by the Seller
hereunder.



27.   NETTING

If the Buyer and the Seller are “financial institutions” as now or hereinafter
defined in Section 4402 of Title 12 of the United States Code (“Section 4402”)
and any rules or regulations promulgated thereunder,



  (a)   All amounts to be paid or advanced by one party to or on behalf of the
other under this Agreement or any Transaction hereunder shall be deemed to be
“payment obligations” and all amounts to be received by or on behalf of one
party from the other under this Agreement or any Transaction hereunder shall be
deemed to be “payment entitlements” within the meaning of Section 4402, and this
Agreement shall be deemed to be a “netting contract” as defined in Section 4402.



  (b)   The payment obligations and the payment entitlements of the parties
hereto pursuant to this Agreement and any Transaction hereunder shall be netted
as follows. In the event that either party (the “Defaulting Party”) shall fail
to honor any payment obligation under this Agreement or any Transaction
hereunder, the other party (the “Nondefaulting Party”) shall be entitled to
reduce the amount of any payment to be made by the Nondefaulting Party to the
Defaulting Party by the amount of the payment obligation that the Defaulting
Party failed to honor.



28.   PERIODIC DUE DILIGENCE REVIEW

The Seller acknowledges that the Buyer has the right to perform continuing due
diligence reviews with respect to the Mortgage Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, or otherwise, and the Seller agrees that upon reasonable (but no less
than one (1) Business Day’s) prior notice unless an Event of Default shall have
occurred, in which case no notice is required, to the Seller, the Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Mortgage Files and any
and all documents, records, agreements, instruments or information relating to
such Mortgage Loans in the possession or under the control of the Seller and/or
the Custodian. The Seller also shall make available to the Buyer a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Mortgage Files and the Mortgage Loans. Without limiting the
generality of the foregoing, the Seller acknowledges that the Buyer may purchase
Mortgage Loans from the Seller based solely upon the information provided by the
Seller to the Buyer in the Seller Asset Schedule and the representations,
warranties and covenants contained herein, and that the Buyer, at its option,
has the right at any time to conduct a partial or complete due diligence review
on some or all of the Mortgage Loans purchased in a Transaction, including
without limitation ordering new credit reports and new appraisals on the related
Mortgaged Properties and otherwise re-generating the information used to
originate such Mortgage Loan. The Buyer may underwrite such Mortgage Loans
itself or engage a mutually agreed upon third party underwriter to perform such
underwriting. The Seller agrees to cooperate with the Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing the Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Mortgage Loans in the possession, or under the control, of the Seller. The Buyer
shall pay all out-of-pocket costs and expenses incurred by the Buyer in
connection with the Buyer’s activities pursuant to this Section 28 (“Due
Diligence Costs”); provided that, (i) in the event that a Default or an Event of
Default shall have occurred or (ii) in the event that the Buyer shall determine
the need to confirm compliance with local, state or federal laws concerning the
regulation of predatory lending practices, the Seller shall reimburse the Buyer
for all Due Diligence Costs for any and all reasonable out-of-pocket costs and
expenses incurred by the Buyer in connection with the Buyer’s activities
pursuant to this Section 28; provided further, that the Buyer shall not be
obligated to pay such costs and expenses in any 12-month period in excess of
$50,000 unless an Event of Default shall have occurred.



29.   BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT



  (a)   Each of NCCC, NCAH, NCMC, New Century and Home123 hereby irrevocably
constitutes and appoints the Buyer and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Seller and in the
name of the Seller or in its own name, from time to time in the Buyer’s
discretion, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, the Seller hereby gives the Buyer the power and right, on behalf of
the Seller, without assent by, but with notice to, the Seller, to do the
following:



  (1)   in the name of the Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any mortgage insurance
with respect to a Purchased Item or with respect to any other Purchased Items
and to file any claim or to take any other action or proceeding in any court of
law or equity or otherwise deemed appropriate by the Buyer for the purpose of
collecting any and all such moneys due under any such mortgage insurance with
respect to a Purchased Item or with respect to any other Purchased Items
whenever payable;



  (2)   to pay or discharge taxes and Liens levied or placed on or threatened
against the Purchased Items;



  (3)   (A) to direct any party liable for any payment under any Purchased Items
to make payment of any and all moneys due or to become due thereunder directly
to the Buyer or as the Buyer shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Purchased
Items; (C) to sign and endorse any invoices, assignments, verifications, notices
and other documents in connection with any Purchased Items; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Purchased Items or any proceeds thereof
and to enforce any other right in respect of any Purchased Items; (E) to defend
any suit, action or proceeding brought against the Seller with respect to any
Purchased Items; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Buyer may deem appropriate; and
(G) generally, to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any Purchased Items as fully and completely as though the
Buyer were the absolute owner thereof for all purposes, and to do, at the
Buyer’s option and the Seller’s expense, at any time, and from time to time, all
acts and things which the Buyer deems necessary to protect, preserve or realize
upon the Purchased Items and the Buyer’s Liens thereon and to effect the intent
of this Agreement, all as fully and effectively as such the Seller might do;



  (4)   after a Default or an Event of Default, to direct the actions of the
Custodian with respect to the Purchased Items under the Custodial and
Disbursement Agreement; and



  (5)   to execute, from time to time, in connection with any sale provided for
in Section 13, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Purchased Items.

Each of NCCC, NCAH, NCMC, New Century and Home123 hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and shall be irrevocable. Until the
occurrence of a Default or Event of Default, the Buyer shall not direct a
Servicer in its servicing of the Purchased Assets or commence any servicing
actions with respect to the Mortgage Loans pursuant to this Section 29(a).
Neither the Buyer nor any of its officers, directors, employers or agents shall
be responsible to the Seller for any failure to act hereunder prior to a Default
or Event of Default.



  (b)   The powers conferred on the Buyer hereunder are solely to protect the
Buyer’s interests in the Purchased Items and Purchased Assets and shall not
impose any duty upon it to exercise any such powers. The Buyer shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Seller for any act or failure to
act hereunder, except for its or their own gross negligence or willful
misconduct.



30.   MISCELLANEOUS



  (a)   If there is any conflict between the terms of this Agreement or any
Transaction entered into hereunder and the Custodial and Disbursement Agreement,
this Agreement shall prevail.



  (b)   This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.



  (c)   The captions and headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of
any provision of this Agreement.



  (d)   Each of NCCC, NCAH, NCMC, New Century and Home123 hereby acknowledges
that:



  (1)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Repurchase Documents;



  (2)   the Buyer has no fiduciary relationship to the Seller; and



  (3)   no joint venture exists between the Buyer and the Seller.



31.   CONFIDENTIALITY

Each of the Seller and the Buyer hereby acknowledges and agrees that all
information regarding the terms set forth in any of the Repurchase Documents or
the Transactions contemplated thereby (the “Confidential Terms”) shall be kept
confidential and shall not be divulged to any party without the prior written
consent of such other party except to the extent that (i) it is necessary to do
so in working with legal counsel, auditors, taxing authorities or other
governmental agencies or regulatory bodies or in order to comply with any
applicable federal or state laws, (ii) any of the Confidential Terms are in the
public domain other than due to a breach of this covenant, (iii) in the event of
a Default or an Event of Default, the Buyer determines such information to be
necessary or desirable to disclose in connection with the re-hypothecation or
marketing and sales of the Purchased Assets or to enforce or exercise the
Buyer’s rights hereunder. The provisions set forth in this Section 31 shall
survive the termination of this Agreement for a period of one year following
such termination. Notwithstanding the foregoing or anything to the contrary
contained herein or in any other Repurchase Document, the parties hereto may
disclose to any and all Persons, without limitation of any kind, the federal
income tax treatment of the Transactions, any fact relevant to understanding the
federal tax treatment of the Transactions, and all materials of any kind
(including opinions or other tax analyses) relating to such federal income tax
treatment; provided that the Seller may not disclose the name of or identifying
information with respect to the Buyer or any pricing terms (including, without
limitation, the Pricing Spread, Purchase Percentage and Purchase Price) or other
nonpublic business or financial information (including any sublimits and
financial covenants) that is unrelated to the purported or claimed federal
income tax treatment of the Transactions and is not relevant to understanding
the purported or claimed federal income tax treatment of the Transactions,
without the prior written consent of the Buyer. The Buyer acknowledges that this
Agreement will be filed with the SEC.



32.   CONFLICTS

In the event of any conflict among the terms of this Agreement, any other
Repurchase Document and any Confirmation, the documents shall control in the
following order of priority: first, the terms of the Confirmation shall prevail,
then the terms of this Agreement shall prevail, and then the terms of the other
Repurchase Documents shall prevail.



33.   SET-OFF

In addition to any rights and remedies of the Buyer provided by this Agreement
and by law, the Buyer shall have the right, without prior notice to the Seller,
any such notice being expressly waived by the Seller to the extent permitted by
applicable law, upon any amount becoming due and payable by the Seller to the
Buyer hereunder or otherwise (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
monies and other property of the Seller, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any and all
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, and in each
case at any time held or owing by the Buyer or any Affiliate thereof to or for
the credit or the account of the Seller. The Buyer agrees promptly to notify the
Seller after any such set-off and application made by the Buyer; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.



34.   OBLIGATIONS JOINT AND SEVERAL



  (a)   Each of NCCC, NCAH, NCMC, New Century and Home123 hereby acknowledges
and agrees that it shall be jointly and severally liable to the Buyer for all
representations, warranties, covenants, obligations and indemnities of the
Seller hereunder.



  (b)   Each Seller waives any and all notice of the creation, renewal,
extension or accrual of any of the Repurchase Obligations and notice of or proof
of reliance by the Buyer upon the obligations of such Seller set forth herein or
acceptance of such obligations by such Seller hereunder. Each Seller waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon each other Seller with respect to the Repurchase
Obligations. Each Seller’s obligations shall be construed as continuing,
absolute and unconditional obligations without regard to (i) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by any Seller against the Buyer,
or (ii) any other circumstance whatsoever (with or without notice to or
knowledge of any Seller) which constitutes, or might be construed to constitute,
an equitable or legal discharge of such Seller for the Repurchase Obligations.
Each Seller hereby waives any defense arising by reason of, and any and all
right to assert against the Buyer any claim or defense based upon, an election
of remedies by the Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes such Seller’s subrogation rights, rights
to proceed against such Seller or any other party for reimbursement or
contribution, and/or any other rights of such Seller to proceed against any
other Seller, against any other guarantor, or against any other person or
security.



  (c)   The parties intend that each of NCCC’s, NCAH’s, NCMC’s, New Century’s
and Home 123’s Repurchase Obligations are primary obligations and not in the
nature of a guaranty or suretyship.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

BUYER:

IXIS REAL ESTATE CAPITAL INC.

By: /s/ Anthony Malanga
Name: Anthony Malanga
Title: Managing Director


By: /s/ Christopher Hayden
Name: Christopher Hayden
Title: Managing Director

 
 
Address for Notices:
9 West 57th Street
New York, NY 10019
Attn: Ray Sullivan
Telecopier No.: (212) 891-3347
Telephone No.: (212) 891-5815
Email: r.sullivan@ixiscm.com
 
 
with a copy to:
9 West 57th Street
New York, NY 10019
Attn: Al Zakes, Esq., General Counsel
Telecopier No.: (212) 891-1922
Telephone No.: (212) 891-6137
Email: albert.zakes@ixiscm.com
 
and with a copy to:
9 West 57th Street
New York, NY 10019
Attn: Michael Friedman
Telecopier No.: (212) 891-6143
Telephone No.: (212) 891-6261
Email: m.friedman@ixiscm.com
 

SELLER:

NEW CENTURY MORTGAGE CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: President


Address for Notices:

18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: General Counsel
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808

NC CAPITAL CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: General Counsel
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808

NC ASSET HOLDING, L.P.

By: NC DELTEX, its general partner

By: NC CAPITAL CORPORATION, its sole member

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: General Counsel
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808

NEW CENTURY CREDIT CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: General Counsel
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808

HOME123 CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


Address for Notices:
18400 Von Karman, Suite 1000
Irvine, California 92612
Attn: General Counsel
Telecopier No.: (949) 440-7033
Telephone No: (949) 225-7808

The undersigned guarantor hereby (a) consents and agrees to the foregoing Fifth
Amended and Restated Master Repurchase Agreement, dated as of November 10, 2006
(the “Repurchase Agreement”), and (b) acknowledges that the terms of the
Repurchase Agreement shall be covered by the Guaranty, as defined therein:

NEW CENTURY FINANCIAL CORPORATION

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


By: /s/ Brad A. Morrice
Name: Brad A. Morrice
Title: President and CEO

2